                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 1 of 69




1    Mark A. Kleiman (SBN 115919)                                                                            Formatted: Footer distance from edge: 0.5"
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11

12

13                                   UNITED STATES DISTRICT COURT

14                                  NORTHERN DISTRICT OF CALIFORNIA

15
      OMAR ABDULAZIZ,                                        )   Case No.: 3:19 CV-06694-LB
16
                                                             )
                       Plaintiff,
17                                                           )   FIRSTSECOND AMENDED
                       v.
                                                             )   COMPLAINT AND DEMAND FOR
18                                                           )   JURY TRIAL
      TWITTER, Inc..; McKINSEY & Co.; and
                                                             )
19    DOES 1-10; inclusive,
                                                             )
20                     Defendants,                           )
                                                             )
21    _______________________________________                )
22

23
                  “We fell behind, both in our protections against social engineering of our
24
                  employees and restrictions on our internal tools” Twitter CEO, Jack Dorsey
25
                  acknowledging past missteps, 2020.”
26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                         Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 2 of 69




1                                                         TABLE OF CONTENTS
                                                                                                                                                 Page
2

3
     PARTIES ......................................................................................................................................... 1
4

5
     JURISDICTION .............................................................................................................................. 2

6    General Jurisdiction over Twitter .................................................................................................... 2
7    General Jurisdiction Over McKinsey .............................................................................................. 2
8
     Specific Jurisdiction Over McKinsey (Forum-Related Activities
9    Giving Rise to Plaintiff’s Claim) ..................................................................................................... 3
10
     VENUE ............................................................................................................................................ 4
11
     FACTUAL BACKGROUND .......................................................................................................... 4
12
                Twitter.................................................................................................................................. 5
13

14              Twitter Knew or Should Have Known that the Employees Became
                Unfit and Hazardous and Unfit and that This Created a Particular Risk to
15              Others, Including Plaintiff ................................................................................................... 6
16
                Reasons This Was Foreseeable to Twitter ........................................................................... 7
17
                Summary of Negligence Allegations against Twitter.......................................................... 8
18
                The Predictability of Attack................................................................................................. 9
19

20              The Detectability of the Insider Attack at Twitter ............................................................. 11

21              Twitter’s Respondeat Superior Liability for the Theft ...................................................... 18
22
                How the Twitter Inside Job Harmed Plaintiff.................................................................... 19
23                                                                                                                                                            Formatted: Highlight
                Twitter’s Refusal to Repudiate the Data Theft Impliedly Ratified                                                                              Formatted: Right: 0.26", Line spacing: single,
24              the Thieves’ Conduct ......................................................................................................... 22             Widow/Orphan control, Don't adjust space between Latin and
                                                                                                                                                              Asian text, Don't adjust space between Asian text and
25                                                                                                                                                            numbers
                Twitter’s This isDecember 11, 2015 Notification Went to Only Some of the Victims
                                                                                                                                                              Formatted: Font: Not Bold, No underline, Highlight
26              Plaintiff and Another Leading Saudi Dissident Were Strangely Excluded ....................... 25
                                                                                                                                                              Formatted: Line spacing: single
27                                                                                                                                                            Formatted: Page Number, Font: 9 pt
                The December 2015 Notice Was False and Misleading.................................................... 26
                                                                                                                                                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                                                                            Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
       ____________________________________________________________________________________________________
                            FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                       Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 3 of 69




1              Twitter’s’ Notification Process Violated the UCL and Twitter’s Ongoing
               Disinterest in Security Makes This Certain to Recur ........................................................ 26
2

3              Plaintiff’s Claims Against Twitter are Timely .................................................................. 27

4              McKinsey’s Motive for Its Extreme and Outrageous Conduct ......................................... 28
5
               It Was Foreseeable That Vocal Opponents of MBS’s Plan Would be in
6              Mortal Danger, Yet McKinsey Recklessly Disregarded This Risk for Money ................. 30
7              Despite Full Knowledge of These Risks, McKinsey Prepared a Report
8
               Which Analyzed and Identified the Most Influential Opponents of MBS’
               Vital Policies.................................................................................................................... 31
9
               The Predictable Consequences of Defendants’ Misconduct ........................................ 32
10                                                                                                                                                     Formatted: Right: 0.26", Don't adjust space between Latin
                                                                                                                                                       and Asian text, Don't adjust space between Asian text and
11   First Cause of Action Against Twitter, Inc., and Does 1-5 for Violation of the                                                                    numbers, Tab stops: 0.5", Left + 6.18", Right,Leader: …
     Stored Communications Act, 18 U.S.C. §2701, et. seq. .............................................................. 39                            Formatted: Font: Not Bold, No underline
12
     Second Cause of Action Against Twitter and Does 1-5 for Violation of
13
     California Business & Professions Code §17200, et. seq............................................................ 40
14
     Third Cause of Action Against Twitter and Does 1-5 for Invasion of Privacy .......................... 42
15
     Fourth Cause of Action Against McKinsey & Co. and Does 6-10 for
16
     Intentional Infliction of Emotional Distress ................................................................................ 43
17
     Fifth Cause of Action Against Twitter and Does 1-5                                                                                                Formatted: Font: Not Bold, No underline
18   for Intentional Misrepresentation ................................................................................................ 43             Formatted: Normal, Left, Right: 0.26", Widow/Orphan
                                                                                                                                                       control, Don't adjust space between Latin and Asian text,
19                                                                                                                                                     Don't adjust space between Asian text and numbers
     Sixth Cause of Action Against Twitter and Does 1-5
                                                                                                                                                       Formatted: Font: Not Bold, No underline
20   for Negligent Misrepresentation .................................................................................................. 45
                                                                                                                                                       Formatted: Normal, Left, Right: 0.26", Widow/Orphan
                                                                                                                                                       control, Don't adjust space between Latin and Asian text,
21   Seventh Cause of Action Against Twitter and Does 1-5 for Concealment ................................. 46                                         Don't adjust space between Asian text and numbers

22
     Eighth Cause of Action Against Twitter and Does 1-5 for Negligent Hiring,
23   Supervision, or Retention of Employee ....................................................................................... 47
24   Ninth Cause of Action Against Twitter and Does 1-5 for Negligence ........................................ 48
25
     PRAYER FOR RELIEF .............................................................................................................. 49
26
                                                                                                                                                       Formatted: Line spacing: single
     DEMAND FOR JURY TRIAL ................................................................................................... 50
27                                                                                                                                                     Formatted: Page Number, Font: 9 pt
                                                                                                                                                       Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                                                                     Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
       ____________________________________________________________________________________________________
                           FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 4 of 69




1            1. This an action to vindicate the rights of Omar Abdulaziz, a political refugee                Formatted: Right: 0.2", Numbered + Level: 1 + Numbering
                                                                                                             Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                              0.5" + Indent at: 0.75", Widow/Orphan control
2    who has been granted political asylum in Canada from the despotic regime in the Kingdom of
                                                                                                             Formatted: Right: 0.32", Widow/Orphan control
3    Saudi Arabia (“KSA”). Because of the tremendous wealth of key figures in KSA, major
4    corporations, including Twitter, Inc. and McKinsey & Co., have enabled, collaborated with,
5    aided and abetted, and turned a blind eye to KSA’s efforts to suppress, torture, falsely
6    imprison, terrorize, and murder dissenters both within Saudi Arabia and around the world.
7    Twitter, Inc., and McKinsey & Co. have for monetary gain, exposed him, his family members,
8    friends and political associates to imprisonment, torture, and even death.
9                                                PARTIES                                                     Formatted: Font: Bold, Underline

10           2.    Plaintiff Omar Abdulaziz (hereinafter “Plaintiff”) is a graduate student and
11   2.      political dissident who resides in and has been granted asylum in Canada because he             Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
12   faced likely persecution were he to return to his native country, Saudi Arabia.
13           3.    Defendant Twitter, Inc., (hereinafter “Twitter”) is incorporated in Delaware
14   3.      with its headquarters in San Francisco, California. In 2011 Saudi Prince Alwaleed Bin           Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
15   Talal purchased $300 million worth of stock in Twitter. In 2015 Bin Talal made an additional
16   investment, owning 5.2% of the company, more than Twitter’s founder and CEO. A January
17   29, 2018 article in the British newspaper, The Daily Mail reported that after being imprisoned
18   and perhaps tortured by KSA, Bin Talal signed over many of his assets, to Crown Prince
19   Mohammed Bin Salman (hereinafter “MBS”). Per The Daily Mail, the Trump Administration
20   allegedly made a deal with MBS allowing him to seize control of these assets and those of
21   other princes, so long as the assets remained in the United States. Plaintiff is informed and
22   believes and based thereon alleges that since late 2017 or January of 2018, MBS has exercised
23   control over more Twitter stock than is owned by Twitter’s founder, Jack Dorsey.                        Formatted: Font color: Auto

24           4.    Defendant McKinsey & Co. (hereinafter “McKinsey”) describes itself as an
25   4.      incorporated partnership established in the State of New York. It does have offices in          Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81" + 1.06"
26   and transacts business in San Francisco, California and Redwood City, California. McKinsey              Formatted: Line spacing: single
27   has at least sixty (60) partners in California. Plaintiff is informed and believes and based            Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 5 of 69




1    thereon alleges that the ratio of employees to partners is at least 7 to 1, meaning that McKinsey
2    employs at least 420 professionals, paraprofessionals, and support staff in the State of
3    California. Plaintiff is informed and believes and based thereon alleges that the average
4    income for a McKinsey partner is between $500,000 and $1,000,000 per year.
5            5.    The true identity of each defendant denominated as a “Doe” is unknown to
6    5.      plaintiff at this time, so said defendants are sued in this capacity. As each such              Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
7    defendant becomes known to Plaintiff, he shall seek leave to amend this Complaint to set forth
8    that defendant’s true identity.
9                                              JURISDICTION                                                  Formatted: Normal, Right: 0.32", Widow/Orphan control
                                                                                                             Formatted: Font: Bold, Underline
10                                      General Jurisdiction over Twitter
                                                                                                             Formatted: Font: Bold, Underline
11           6. Twitter’s home office is in San Francisco, California, within this judicial
12   district.
13           7. Jurisdiction is proper because this action includes claims that Twitter violated
14   6.      or ratified its employee’s violation of the Stored Communications Act, 18 U.S.C.                Formatted: Right: 0.33", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
15   §2701, et. seq.
16                                    General Jurisdiction Over McKinsey
17           8. McKinsey has 78 partners living and working in California, 47% more than it
18   has in New York. McKinsey’s San Francisco office is less than one mile from the courthouse
19   in which this action is filed.
20           9. Locus of control of key corporate programs.
21                     a. Gary Pinkus, “Chairman of North America”. According to Foreign
22   Agents Registration Act filings, Mr. Pinkus, between December 2015 and June 2016, aided the
23   committee appointed by the Saudi Council of Economic and Development Affairs (CEDA) in
24   a project in respect of the US-Saudi partnership. While based in the United States (specifically
25   San Francisco, CA), Mr. Pinkus supported certain aspects of the project with a focus on
26   arranging and supporting meetings in the United States. Further, on information and belief,             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 6 of 69




1    Mr. Pinkus was the director of the McKinsey PowerPoint Project and was running it from San
2    Francisco.
3            10. McKinsey’s primary service is one of information and advice. McKinsey has a
4    motto of “One McKinsey” whereby when a client hires the firm, they hire the entire worldwide
5    network. They have a distributed presence worldwide and its employees work on projects
6    without regard to either their location or the locus of the project. Although McKinsey provides
7    presentations to clients, the preparation of those presentations is a task that is distributed to
8    McKinsey people all over the world.
9                   Specific Jurisdiction Over McKinsey (Forum-Related Activities
10                                   Giving Rise to Plaintiff’s Claim)
11           11. Here, the command center of the McKinsey PowerPoint Project was in San Francisco
12   and the Bay Area. This is based on the role of three San Francisco and Bay Area-based
13   McKinsey partners in particular: (1) James Manyika; (2) Bob Sternfels; (3) Hugo Sarrazin.
14   Plaintiff is informed and believes and thereon alleges that all four of the aforementioned
15   McKinsey partners continue to reside in San Francisco and the Bay Area.
16                   a. James Manyika’s role as the “Chairman and Director, McKinsey Global
17   Institute” is significant. McKinsey has conceded in filings with this Court that the McKinsey
18   Global Institute prepared the McKinsey powerpoint at issue in this action.
19                   b. Bob Sternfels, who sits on McKinsey’s Board of Directors and “led
20   [McKinsey’s] new innovations growing these capabilities to approximately half of the firm’s
21   revenue today.” Mr. Sternfels is the Global head of client capabilities for McKinsey and the
22   ultimate supervisor of Rupinder Kochhar, who is the Director of client capabilities in the Middle
23   East and head of the Middle East Knowledge Hub. Mr. Sternfels is also the ultimate supervisor
24   of Vikram Dastidar, who, according to McKinsey’s filings in the instant action, is a research
25   manager and the manager of McKinsey’s Saudi Knowledge Hub, which produced the McKinsey
26   powerpoint.                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 7 of 69




1                    c. Hugo Sarrazin is the cofounder and global leader/head of McKinsey Digital
2    Labs. On information and belief, McKinsey Digital Labs was in charge of preparing the
3    McKinsey powerpoint report at issue in this action. Mr. Sarrazin, who is based in the Silicon
4    Valley, would oversee Enrico Benni in the Middle East, who is the head of technology in the
5    tech team for McKinsey in the Middle East Region. Mr. Sarrazin would have overseen any
6    project that concerned a technique called sentiment analysis. On information and belief,
7    McKinsey utilized sentiment analysis in preparing the McKinsey powerpoint report at issue in
8    this action.
9             12. To the extent that the conduct giving rise to this action also implicates state law
10   7.       claims, this Court is requested to exercise supplemental jurisdiction over those claims        Formatted: Right: 0.26", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
11   pursuant to 28 U.S.C. §1367. Alternatively, diversity jurisdiction exists pursuant to 28 U.S.C.
12   §1332.
13                                                  VENUE                                                    Formatted: Font: Bold, Underline
                                                                                                             Formatted: Normal, Right: 0.26", Widow/Orphan control
14            13. Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial
15   8.       part of the events or omissions giving rise to this action occurred in this district.          Formatted: Font: Bold, Underline
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
16                               FACTUAL ALLEGATIONSBACKGROUND                                               Widow/Orphan control, Tab stops: Not at 0.81"
                                                                                                             Formatted: Normal, Right: 0.26", Widow/Orphan control,
17            14. In 2009 Plaintiff moved from Saudi Arabia to Canada after he was admitted to               Tab stops: Not at 0.75"
                                                                                                             Formatted: Font: Bold, Underline
18   9.       study at a Canadian university. While he was in Montreal as a student, Plaintiff, who is
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
19   talented in the use of social media, would discuss the internal political affairs of KSA. Plaintiff     Widow/Orphan control, Tab stops: Not at 0.81"

20   would provide political commentary using Twitter and other media websites. His main
21   contribution was criticism of the way the KSA regime ran Saudi Arabia, criticism of the royal
22   family in KSA, corruption of KSA, and the foreign policy of KSA. Plaintiff was especially
23   vocal about the grave violations of human rights in KSA, KSA’s disregard for Saudi citizens,
24   and their rights and freedoms.
25            15. KSA has one of the worst human rights records in the world. The State                      Formatted: Right: 0.26", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: Not at 0.81"
26   10.      Department’s 2014 Human Rights Report on Saudi Arabia summarized the situation:                Formatted: Line spacing: single
27   “[H]uman rights problems reported included abuses of detainees; overcrowding in prisons and             Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 8 of 69




1    detention centers; investigating, detaining, prosecuting, and sentencing lawyers, human rights
2    activists, and antigovernment reformists; holding political prisoners; denial of due process;
3    arbitrary arrest and detention; and arbitrary interference with privacy, home, and
4    correspondence. Violence against women, trafficking in persons, and discrimination based on
5    gender, religion, sect, race, and ethnicity were common. Lack of government transparency and
6    access made it difficult to assess the magnitude of many reported human rights problems.”
7    “The government reportedly arrested and detained multiple persons during the year, refusing for
8    extended periods in some cases to acknowledge the detention or to provide information about an
9    individual’s whereabouts.”
10           11. In fact, the best that the State Department could say in its 2014 report was that “[i]n
11   contrast with previous years, there were no confirmed reports of torture by government
12   officials.” By way of example, the Human Rights Report noted: “In 2011 security officials
13   reportedly took human rights activist Mekhlef bin Daham al-Shammary from his prison cell at
14   the Dammam General Prison and allegedly poured an antiseptic cleaning liquid down his
15   throat, resulting in his hospitalization.” Al-Shammary was arrested “after he commented on
16   Twitter in support of Shia-Sunni reconciliation and attended a Shia religious gathering.”
17           12. Another Shia cleric, Tawfiq al-Aamer was arrested in 2011 for criticizing the
18   government. In 2012 he was charged with calling for political change, libeling the country’s
19   religious scholars, and collecting illegal religious donations, among other offenses. The
20   Specialized Criminal Court (“SCC”), ostensibly established to prosecute terrorists, sentenced
21   al-Aamer to an eight-year prison term, a subsequent 10-year travel ban, and a ban on publicly
22   delivering sermons or speeches.
23           13. This brutal suppression is not just confined to religious minorities. On July 6, the
24   SCC sentenced lawyer and human rights activist Waleed Abu Al-Khair to a 15-year prison
25   term, a subsequent 15-year international travel ban, and a 200,000 riyal ($53,300) fine for
26   activities related to his human rights work. These activities included public calls for reform,         Formatted: Line spacing: single
27   criticisms of government policies and officials, and his role in founding an unlicensed NGO,            Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 9 of 69




1    the Monitor for Human Rights in Saudi Arabia.
2            14. On October 27, 2014 a court sentenced lawyer Abdulrahman al-Subaihi to eight
3    years in prison and lawyers Bander al-Nogaithan and Abdulrahman al-Rumaih to five years in
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 10 of 69




1    prison for “undermining and slandering the judicial system” via critical tweets and for
2    “disobeying the ruler.”
3            15. Saudi authorities retaliated against Plaintiff for his political activities by harassing
4    him so severely that he applied for asylum in Canada on or about December 31, 2013. The
5    application was approved on February 21, 2014.
6            16. In response to this political persecution, Plaintiff increased his political activities as
7    a harsh critic of the rule of KSA, and he was especially popular among the youth in Saudi
8    Arabia. Today Plaintiff has over 400,000 followers on Twitter and the over 163,000
9    subscribers on YouTube channel he runs and on which he broadcasts his political views. In
10   addition, Plaintiff contributes to and manages, together with other pro-democracy activities, a
11   number of websites, Twitter accounts and YouTube channels. However, in 2015, he had
12   fewer than 200,000 Twitter followers and even fewer subscribers to his YouTube channel.
13           16. Plaintiff was also a close ally of Jamal Khashoggi who was murdered in the
14   17.     Saudi Consulate in Istanbul in the beginning of October 2018 by a group of assassins             Formatted: Right: 0.2", No bullets or numbering,
                                                                                                              Widow/Orphan control, Tab stops: Not at 0.81"
15   related to the security and intelligence services of KSA. After Mr. Khashoggi left Saudi Arabia
16   and moved to the United States, a friendship developed between Plaintiff and Mr. Khashoggi.
17   The two started to cooperate on a range of political activities with the objective of educating the
18   public in Saudi Arabia. The political partnership became stronger and the two cooperated on
19   various projects. However, most of the projects did not materialize because this partnership and
20   friendship was suddenly cut short when Mr. Khashoggi was brutally murdered. The CIA has
21   concluded that Crown Prince Mohammad Bin Salman (“MBS”) ordered Mr. Khashoggi’s
22   assassination.
23           18. In December 2016 or January 2017, McKinsey singled Plaintiff out to the agents of
24   Prince Mohammed bin Salman by identifying Plaintiff as one of the top three voices shaping
25   public discussion about controversial austerity measures. The other two individuals were Mr.
26   Khaled Al-Alkami and an individual named “Ahmad.” After they were identified, Alkami was                 Formatted: Line spacing: single
27                                                                                                            Formatted: Page Number, Font: 9 pt
                                                                                                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                            Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 11 of 69




1    imprisoned and “Ahmad” disappeared. A true and accurate copy of what Plaintiff believes is              Formatted: Highlight

2    the McKinsey’s report is attached as Exhibit A.
3            19. McKinsey’s report was based on analysis of data from Twitter. One of Twitter’s
4    major sources of revenue is selling data to third parties who wish to mine it for analytical
5    purposes. Plaintiff is informed and believes and thereon alleges that Twitter and McKinsey
6    entered into a contract whereby Twitter would license or sell to McKinsey and McKinsey
7    would buy or license from Twitter internal data from Twitter’s database that is otherwise
8    unavailable to the public. As Twitter is headquartered in California, Plaintiff is informed and
9    believes and thereon alleges that the contract was entered into in California and that individuals
10   employed by or otherwise contracted by McKinsey in California worked on, were involved or
11   contributed to at least this aspect of McKinsey’s report.
12           20. Plaintiff is informed and believes and thereon alleges that given the level of detail
13   in the McKinsey report furnished to MBS (described below), that McKinsey purchased or
14   licensed internal data from Twitter to prepare the McKinsey report.
15   21. McKinsey has played a critical role in MBS’s drive to consolidate power in KSA.                     Formatted: Normal, Right: 0.26", No bullets or numbering,
                                                                                                             Tab stops: Not at 0.81"
16   McKinsey has earned many millions of dollars in projects in Saudi Arabia. Between 2010 and              Formatted: Highlight
                                                                                                             Formatted: Highlight
17   2016, McKinsey’s project portfolio in Saudi Arabia has grown exponentially. McKinsey has
18   directly advised government agencies in KSA to the point that KSA’s Ministry of Planning has
19   acquired the nickname “Ministry of McKinsey” by some Saudis, including KSA’s royal court.
20   In 2017, McKinsey purchased a politically connected Saudi consultancy, which added 140 more
21   employees to McKinsey’s already 300 employees in the region.
22   22. McKinsey has maintained an office in Riyadh, the capital and main financial hub of Saudi
23   Arabia. The company’s website boasts that its “Saudi Arabia Practice helps Saudi leaders.”              Formatted: Highlight

24           23. The Brookings Institute attributes “the Kingdom’s new economic direction” and a             Formatted: Highlight

25   major government cabinet reshuffling of high-ranking government ministers to McKinsey.
26   MBS himself has admitted that “McKinsey participates with us in many studies.” McKinsey                 Formatted: Line spacing: single
27   prepared a December 2015 report entitled “Moving Saudi Arabia’s Economy Beyond Oil.”                    Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 12 of 69




1    That December 2015 1 report outlines an ambitious blueprint for KSA’s economic                             Formatted: Highlight
                                                                                                                Formatted: Highlight
2    transformation and diversification away from oil. In what the Brookings Institute refers to as a
3    “glaring omission,” the December 2015 report fails to sufficiently explain how KSA “will be
4    able to change the mindset of everyday Saudi Arabia citizens, who have long been accustomed
5    to state largesse that included fuel subsidies, loans, free land, and public sector jobs.” The
6    Brookings Institute goes on to insist that this is a “key issue” and questions how everyday
7    citizens in Saudi Arabia will react to the reforms, referencing public discontent to a number of
8    higher utility prices, which led to King Salman firing the water minister to appease the public.
9    McKinsey’s PowerPoint report, which identified Plaintiff as one of the three loudest voices of             Formatted: Highlight

10   discontent against KSA’s policies sought to “gauge citizen sentiment on recent austerity
11   measures announced in KSA” by closely analyzing “data from twitter feed.” In other words,                  Formatted: Highlight

12   McKinsey’s PowerPoint presentation filled a crucial blank space in how KSA would be able to
13   pursue controversial economic reforms by identifying those who were spreading the most
14   criticism of such reforms.
15             24. On or about June 29, 2015, Saud Al-Qahtani then a Minister to the Royal Court,
16   emailed The Hacking Company to ask about its service. Shortly after that, Khashoggi and
17   other Saudi dissidents were subjected to massive Twitter attacks.
18                                           The McKinsey Report
19   25. Since at least December of 2015, it was common knowledge in circles knowledgeable                      Formatted: Highlight
                                                                                                                Formatted: Right: 0.32", No bullets or numbering,
20   about KSA affairs that very notable nonviolent dissidents were being kidnapped from foreign                Widow/Orphan control

21   countries and forcibly taken to Saudi Arabia where, after being seized by government forces,
22   they were never heard from again.
23

24

25

26
                                                                                                                Formatted: Line spacing: single
27
     1
      The Brookings Institute argues that the December 2015 report inspired MBS’s report entitled               Formatted: Page Number, Font: 9 pt
     “Saudi Arabia’s Vision 2030”.                                                                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                              Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 13 of 69




1            26. The 2016 Human Rights Report from the U.S. State Department reported that                   Formatted: Highlight

2    judges from KSA’s SCC “were implicitly instructed to issue harsh sentences against human
3    rights activists, reformers, journalists, and dissidents not engaged in violent activities.”
4    27. In January of 2016 Amnesty International reported that the sister of jailed blogger Raif            Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
5    Badawi was imprisoned in yet a further attempt to intimidate activists.                                 Formatted: Highlight

6            28. Despite (or in furtherance of) this drumbeat of brutality and intimidation, in              Formatted: Highlight

7    December 2016, McKinsey prepared a report that identified three of the most influential
8    individuals on Twitter with respect to criticism of KSA’s policies. Plaintiff was one of these
9    individuals. On information and belief, McKinsey subsequently gave or displayed the report to
10   agents of MBS and/or to MBS himself.
11           29. Before McKinsey published this report, KSA was infamous for suppressing both
12   critical political speech, sentencing numerous writers and dissidents to death.
13           30. Before McKinsey published the report, Plaintiff was one of many dissidents who
14   protested the corruption and human rights violations of KSA. After the publication of
15   McKinsey’s report, Plaintiff became one of three. By publishing this report and furnishing it to
16   MBS, McKinsey effectively put a target on Plaintiff’s back.
17   31. The McKinsey Report identified three “major influencers”, Plaintiff, Khalid AlAlkami,               Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
18   and “Ahmad”. After the report’s distribution to MBS and/or his associates, AlAKami was
19   imprisoned, Plaintiff was hacked and he, his family, friends, associates, were harassed, and
20   “Ahmad” has disappeared – or has been disappeared. Another dissenter whose tweet was
21   merely quoted as an example of “highly negative sentiment”, Aesa al Nukhifi, was imprisoned
22   on March 24, 2017.
23                                                  Twitter                                                  Formatted: Font: Bold, Underline

24   32.On information and belief, McKinsey is still working with MBS and conducting training at his         Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
25   MISK Foundation.
26           33. At the drafting of the McKinsey report, it was foreseeable that such information            Formatted: Line spacing: single
27   would be used to target dissidents at least in part because KSA’s abysmal human rights record           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 14 of 69




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 15 of 69




1    and utter contempt for democratic values, political criticism and freedom of expression was well        Formatted: Right: 0.26", Line spacing: single,
                                                                                                             Widow/Orphan control, Don't adjust space between Latin and
     known.                                                                                                  Asian text, Don't adjust space between Asian text and
2
                      Twitter’s Flawed Security and It’s Misleading of Plaintiff                             numbers
3                                                                                                            Formatted: Highlight
             17. Twitter informed the Securities and Exchange Commission that in 2015 it had
                                                                                                             Formatted: Font: Not Bold, No underline, Highlight
4
     34.     nearly 3,900 employees and generated over $2.2 billion of yearly revenue, more than             Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
5
     enough to put in place adequate safeguards to protect its users. Rather than maintain enough
6
     staff to protect its users, Twitter laid off 336 employees in October 15, 2015 upon Mr. Dorsey’s
7
     return as CEO. This constituted 8% of Twitter’s workforce. Twitter’s share value increased
8
     after the layoffs.
9
      In SEC filings, Twitter’s main concern is user expansion.
10

11

12
             18. Twitter allowed two spies to operate without interference. Twitter either (1)
13
     willfully ignoring all of this because it did not want to upset KSA if it did not have to (this
14
     opportunity vanished when western intelligence agencies formally notified Twitter of the spies)
15
     or (2) did not want to invest in having human beings monitor alerts. Due to established industry
16
     standards, Twitter had infrastructure that would have set off alerts upon a Twitter employee’s
17
     unauthorized access to private user data and information.
18
       Twitter Knew or Should Have Known that the Employees Became Unfit and Hazardous
19
            and Unfit and that This Created a Particular Risk to Others, Including Plaintiff
20
             19. Twitter anticipated inside jobs whereby employees would, for a variety of
21
     reasons, access or attempt to access private user data. Because of this, Twitter had a “Playbook”,
22
     which outlined the policies Twitter employees must obey as part of their employment. In 2013,
23
     both Abouammo and Alzabarah agreed to abide by the Twitter “Playbook.” In pertinent part, the
24
     Twitter “Playbook” prohibited Abouammo and Alazabarah from engaging in outside
25
     employment or consulting “or any other business activity that would create a conflict of interest
26
     with” Twitter. Twitter’s 2013 Employee Invention Assignment and Confidentiality Agreements              Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
     with Abouammo and Alzabarah affirmed “a relationship of confidence and trust” between
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 16 of 69




1    Twitter and each employee “with respect to any information of a confidential or secret nature
2    that may be disclosed to [them] by [Twitter]...that relates to the business of [Twitter]. It defined
3    “Proprietary Information” to include “customer lists and data.” The Employee Invention
4    Assignment and Confidentiality Agreement further required Abouammo and Alzabarah to “keep
5    and hold all such Proprietary Information in strict confidence and trust.” As employees,
6    Abouammo and Alzabarah promised to “keep and hold all such Proprietary Information in strict
7    confidence and trust.” They promised to “not use or disclose any Proprietary Information without
8    the prior written consent of [Twitter].” It forbade them from using any Twitter information for
9    any other business or employment.
10

11

12           20. Further, Twitter had a “Gift Policy” during Abouammo and Alzabarah’s
13   employment that stated: “[f]or gifts exceeding $100 in value, bring the gift to the attention of
14   both your manager and VP of HR before returning to sender.”
15                               Reasons This Was Foreseeable to Twitter
16           21. Known as the “Arab Spring”, December 2010 through 2012 saw a wave of popular
17   35.     protests in the Arab world against autocratic governments in the region. According to           Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
18   numerous social scientists and regional experts and analysts familiar with the region, social
19   media in general and Twitter in particular was at least one of the facilitators behind the “Arab
20   Spring.” Autocratic governments, including KSA have recognized this. Since the Arab Spring,
21   autocratic governments such as the KSA have clamped down on activists and invested heavily in
22   state surveillance capabilities.                                                                        Formatted: Font: Bold

23           22. Twitter has also been used as a platform for those seeking the overthrow and/or
24   36.     reform of autocratic regimes outside of the Arab world, including Moldova, China and            Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
25   Ukraine.                                                                                                Formatted: Font: Bold

26           23. Twitter is the 5th most frequently visited site in Saudi Arabia.                            Formatted: Line spacing: single
27   https://www.gogulf.com/social-media-saudi-arabia/ 2016 0118 last visited 2020 0824.                     Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 17 of 69




1            24. Because of the use which activists have made of Twitter, authoritarian regimes in
2    37.     the region and throughout the world have increasingly surveilled those activists’ Twitter       Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
3    accounts in an effort to disrupt and silence them.                                                      Formatted: Font: Bold

4            25. This is especially true for Saudi Arabia. Because traditional forms of public speech
5    38.     are so thoroughly repressed, in the words of Plaintiff, “Twitter is our Parliament.”            Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
6            26. Since at least 2009 tech companies have been targets of spying attempts by                  Formatted: Font: Bold

7    39.     authoritarian regimes. In January of 2010 Google revealed that between mid-2009 and             Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
8    December 2009 it had been targeted by hackers interested in targeting the accounts of Chinese
9    dissidents. Within months the attack had been traced to the Chinese government. Suspecting an
10   insider attack, Google suspended and transferred many of itsGoogle suspected that state actors
11   (in this case the Chinese government) had organized an inside attack using Google’s own
12   employees in mainland China.                                                                            Formatted: Font: Bold

13           40. Google was not alone in experiencing insider attacks. In 2010 Chelsea Manning
14   exploited insider access to search and leak extensive amounts of classified electronic
15   intelligence material. In June of 2013 the Justice Department unsealed a criminal complaint
16   charging Edward Snowden with theft of government property he obtained while employed by a
17   government contractor.
18           27. More efficient for a foreign intelligence service to bribe or coerce an employee to
19   do an inside job than to spend tens of millions to try to hack Twitter.
20

21           28. According to Frank Montoya, the FBI’s former Director of National
22   Counterintelligence Executive, the Bureau has repeatedly warned social media platform of this
23   well before 2015. On information and belief, Twitter, which had over 100 million users by 2012,
24   was among the platforms so warned.
25           29. According to Alex Holden, Chief Executive Officer of Hold Security, new cases of
26   data abuse that occur every month point to carelessness among companies.                                Formatted: Line spacing: single
27           30. Twitter itself had been repeatedly hacked. On July 4, 2011 Fox News reported that           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 18 of 69




1    41.     its Twitter feed had been hacked to falsely report that President Obama had been killed.        Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
2    On February 1, 2013 Twitter acknowledged that up to a quarter of a million user accounts had
3    been hacked. On April 23, 2013 Associated Press’ Twitter account was hacked by the Syrian
4    Electronic Army to falsely report that there had been two explosions at the White House, and
5    that President Obama had been injured. The same group took over numerous Twitter domains in
6    August 2013.                                                                                            Formatted: Font: Bold

7            31. By the time Twitter hired Alzabarah on or about August of 2013, it had abundant
8    42.     notice that there was a clear and present threat of insiders being used to illegally access     Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
9    confidential data and that authoritarian governments such as KSA would be interested in using
10   that data to help them target dissidents.                                                               Formatted: Font: Bold

11           32. On or about June 2011, al-Qahtani publicly sought to purchase tools to ban people
12   from Twitter or freeze their accounts.
13           33. On information and belief Twitter’s Board of Directors was warned of the danger
14   posed by broad access to user accounts by employees and the dangers associated with such
15   access before Plaintiff’s data was stolen and furnished to KSA by Twitter employees.
16                           Summary of Negligence Allegations against Twitter
17           34. Twitter negligently hires, trained, supervised, its employees. Twitter
18   negligently failed to observe and control new employees it had put in risky positions and had
19   given great trust and authority to. Twitter negligently failed to restrict access to user data by (a)
20   limiting the persons who had access; and/or (b) limiting the extent-duration of the access.
21           35. Twitter negligently failed to design, construct, implement safeguards with
22   adequate audits and alerts.
23           36. Twitter negligently failed to adequately warn its users who were affected by
24   the inside job. Although Twitter claim sit sent a notice on December 11, 2015, that notice was
25   defective because it was vague and lacked material information it knew users would be interested
26   to know (it did not indicate that it was an inside job, that Saudi Arabia was the state sponsor, that   Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 19 of 69




1    the victims were critics of KSA). Further, it merely stated that the users “may have” been
2    targeted when in fact, Twitter had no reason to doubt that users were indeed targeted.
3                                       The Predictability of Attack
4            37. On November 3, 2013 Twitter hired Ahmad Abouammo as Media Partnerships
5    43.     Manager responsible for the Middle East and North Africa ("MENA") region. His duties            Formatted: Normal, Right: 0.2", No bullets or numbering,
                                                                                                             Adjust space between Latin and Asian text, Adjust space
                                                                                                             between Asian text and numbers
6    included helping “notable” accounts of public interest, brands, journalists, and celebrities for the
7    MENA region with content, Twitter strategy, and sharing best practices.
8            38. Plaintiff is informed and believes and thereon alleges that when an employee
9    44.     joins Twitter, he or she is supposed to apply for access to certain accounts. Grants of         Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
10   access depend upon the team of which the employee is a member.
11           39. Despite the sensitivity of the positions Alzabarah and Abouammo held given
12   45.     political repression in the KSA and the very large number of Saudi reformers, dissidents        Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
13   and activists who relied upon Twitter as a platform, Plaintiff is informed and believes and based
14   thereon alleges that Twitter made little or no effort to have an actual human security officer
15   review or monitor the activities of Twitter employees in sensitive positions. The result of this
16   was that although there were alerts when Abouammo and Alzabarah accessed and/or attempted
17   to access private user data they were not authorized to access and had no legitimate reason to
18   access, the alert fell on deaf ears and no remedial action would be taken to either stop the
19   unauthorized access or prevent unauthorized access.
20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 20 of 69




1

2

3            40. On June 13, 2014 KSA official emails Abouammo with request to verify a Saudi
4    Royal Family member’s twitter account. On June 14, 2014, the KSA official requests
5    Abouammo’s contact information. The same day, Abouammo provides his Twitter and personal
6    contact information to the KSA official.
7            41. On information and belief, at all relevant times, Twitter doesdid not have a practice
8    46.     or policy of periodically investigating such employees to determine whether they pose a         Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
9    danger to the privacy of Twitter’s users. On information and belief, at all relevant times, Twitter
10   did not have a practice or policy of periodically investigating whether employees were accessing
11   or had accessed private user data without authorization in violation of the Twitter Playbook.
12           42. While Abouammo was at Twitter, he knew and socialized with Alzabarah. In
13   47.     April of 2014, Abouammo was assigned the task of helping a public relations firm, which         Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
14   worked for KSA to verify a newscaster’s Twitter account. Abouammo then asked the public
15   relations firm what else he could do to be of service to KSA.
16           43. Al-Qahtani was hired by the Chief of the Royal Court in Saudi Arabia to protect
17   48.     the KSA’s reputation on-line by means of an “electronic army” suppressing adverse               Formatted: Normal, Right: 0.2", No bullets or numbering

18   social media content. He was officially appointed an Advisor to the Royal Court in KSA in 2012
19   and given the rank of Minister in 2015. In 2018, after the murder and dismemberment of Jamal
20   Khashoggi, al-Qahtani was relieved of his official position.
21           44. In June 2014, al-Qahtani began cultivating Twitter employees, and told
22   49.     Abouammo that he worked directly for MBS.                                                       Formatted: Normal, Right: 0.2", No bullets or numbering

23           45. In November of 2014, al-Qahtani arranged an in-person meeting in London at a
24   50.     Twitter global media summit. During Abouammo’s visit to London he met with Ahmed                Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
25   Al-Jabreen, in a face-to-face meeting, told Abouammo that he was advising a “very important”
26   member of the Royal Family.                                                                             Formatted: Line spacing: single
27           46. Al-Jabreen founded a Saudi technology company, Samaat, which has ongoing                    Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 21 of 69




1    51.     business relationships with MISK, which is an MBS-controlled multi-billion dollar               Formatted: Right: 0.2", No bullets or numbering,
                                                                                                             Widow/Orphan control
2    foundation, which later hired Alzabarah as its CEO.
3            47. On or about November 20, 2014, when Al Jabreen and Abouammo had both
4    52.     returned to the United States, they met in front of the Twitter offices in San Francisco,       Formatted: Normal, Right: 0.2", No bullets or numbering

5    and remained outside of the offices for a private meeting.
6            48. On or about November 20, 2014, Al Jabreen posted a photo of himself and
7    53.     Abouammo in front of Twitter’s headquarters.                                                    Formatted: Normal, Right: 0.2", No bullets or numbering

8            49. On December 5, 2014, al-Qahtani met Abouammo in London and gave him a
9    54.     luxury Hublot watch valued at over $25,000.                                                     Formatted: Normal, Right: 0.2", No bullets or numbering

10           50. The gift of this watch was just the first of many transactions. Abouammo
11   55.     ultimately received at least $300,000 from KSA. In doing so, Abouammo violated the              Formatted: Normal, Right: 0.2", No bullets or numbering

12   Twitter Playbook. Plaintiff is informed and believes and thereon alleges that the purpose of the
13   Twitter Playbook’s gift policy is at least in part, designed to prevent Twitter employees from
14   being bribed into performing inside jobs for outside entities. However, because Twitter lacked
15   the proper safeguards in place to actually investigate Abouammo, Twitter did not properly
16   address the issue and hold Abouammo accountable.
17           51. In December 2014, Abouammo began accessing private Twitter data useful to
18   56.     KSA often at the direct request of Al-Qahtani. On July 9, 2015,                                 Formatted: Normal, Right: 0.2", No bullets or numbering

19                               The Detectability of the Insider Attack at Twitter
20           52. On December 12, 2014 Abouammo began accessing private and confidential
21   57.     account data from the Twitter account operated by a London-based Saudi whistle blower,          Formatted: Normal, Right: 0.2", No bullets or numbering

22   Mujtahid ibn Harith ibn Hamam ( “Mujtahid”). Abouammo also accessed Mujtahid’s data on                  Formatted: Pattern: Clear, Highlight

23   January 5, 2015, January 27, 2015, February 4, 2015, February 7, 2015, February 18, 2015, and
24   February 24, 2015. Plaintiff is informed and believes and based thereon alleges that
25   Abouammo’s illicit viewing of Mujtahid’s direct messages included private communications to
26   and from Plaintiff. None of this was detected by Twitter in a timely manner.Despite the alerts          Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 22 of 69




1    that were sounded in Twitter’s infrastructure due to this unauthorized access of private user data,
2    Twitter took no remedial action in response to the unauthorized access.                                 Formatted: Highlight

3

4            53. At all times material hereto, Twitter’s practice was to store users’ direct messages
5    58.     for purposes of backup protection. In fact, a computer researcher reported in 2019 that         Formatted: Normal, Right: 0.2", No bullets or numbering

6    “Twitter retains direct messages for years, including messages you and others have deleted, but
7    also data sent to and from accounts that have been deactivated and suspended.”
8    sent to and from accounts that have been deactivated and suspended.”
9            54. On February 16, 2015, al-Qahtani called Abouammo three times. Abouammo                      Formatted: Pattern: Clear, Highlight

10   59.     introduced Alzabarah to Al Jabreen. On that same day Al Jabreen called Alzabarah.               Formatted: Pattern: Clear, Highlight
                                                                                                             Formatted: Normal, Right: 0.2", No bullets or numbering
11           55. While Abouammo and Alzabarah were employed at Twitter, there were certain
                                                                                                             Formatted: Highlight
12   established industry standards with respect to service providers (including Twitter) that stored
13   private user data. Among other things, such industry standards required a strict process of
14   monitoring for anomalous system activity, authorized or unauthorized user access incidents
15   (whether internal or external), and alerts as well as audits. For the alerts to be meaningful, audits
16   and monitoring by human employees was required to actually detect and address unauthorized
17   access of private user data. While the Twitter Playbook provided the policies for such industry
18   standards, Twitter lacked the systems in place to actually enforce and execute those standards.
19           56. At all relevant times to this lawsuit:
20                a. Twitter did not have adequate access controls in place to restrict access to such
21                     sensitive data.
22                b. Twitter’s system allowed personnel to access confidential user account
23                     information even though they were not authorized to do so.
24                c. Twitter was not monitoring access to this highly confidential account data or
25                     analyzing user activity logs for this data.
26                d. Twitter was not utilizing tools that detect unauthorized or anomalous behavior          Formatted: Line spacing: single
27                     By employees or rogue insider activities with respect to this data, or if they        Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 23 of 69




1                      were, they were not receiving the reports of these tools.
2                 e. Twitter was not restricting remote access to this sensitive account data, even by
3                      an employee who had gone absent from the workplace for a month.
4                 f.   Twitter was not enforcing its policies and confidentiality agreements.
5                 g. Twitter had lax internal procedures regarding responses to emergency disclosure
6                      requests from an authoritarian regime.
7                 h. Twitter’s incident response procedures were lacking, since it apparently did not
8                      (a) conduct much of an internal investigation when it discovered Alzabarah’s
9                      unauthorized access to the user account data or (b) engage law enforcement. It
10                     simply confronted him, put him on leave, and let him walk off to get on a plane
11                     and leave the country. This, despite Twitter having the authority and ability to
12                     detain Alzabarah and turn him over to the authorities for arrest and prosecution.
13                i.   On information and belief, the private user account data Twitter stored was not
14                     encrypted. Had it been encrypted, Alzabarah and Abouammo would not have
15                     been able to see the account information.
16                j.   Twitter did not have an adequate human supervision process to monitor private
17                     user data. Twitter will only be careful when there is a financial incentive for
18                     them to do so.
19           57. As further evidence, in December 2015, Twitter told the FBI that they are tightening
20   restrictions with respect to access to user information. Yet, as of the Summer of 2020, 1,000
21   employees and contractors have access to and can even change user data. Importantly, the FBI
22   opened an investigation into Twitter out of national security concerns. Twitter never learns.
23   Some of the contractors created fake user tickets to justify or excuse the intrusion. There were so
24   many account-spying episodes that the security team was unable to keep track of them.
25           58. It was a significant departure from Abouammo’s Alzabarah’s prior practice to
26   access these accounts. Had Twitter had proper safeguards in place, they would have noticed that         Formatted: Line spacing: single
27   something was wrong and would have/should have investigated it. Neither Abouammo nor                    Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 24 of 69




1    Alzabarah had a legitimate reason to access these accounts. Indeed, neither Abouammo nor
2    Alzabarah’s job duties included a need to access a Twitter’s user’s private information and doing
3    so was a reportable violation.
4

5            59. Alzabarah did not start using Profile Viewer until he started working for KSA. This
6    should have been a red flag for Twitter. Alzabarah’s access and use of Profile Viewer would
7    have generated an alert in Twitter’s security system as an unauthorized access. Unfortunately,
8    because Twitter lacked the monitoring in place to address such alerts, Alzabarah’s unauthorized
9    access, though easily detectable, went unnoticed and unchecked.
10           60. In the exercise of due care any and all of Abouammo and Alzabarah’s unauthorized
11   access escapades should have been detected and been cause for intervention.
12           60.61. On February 20, 2015, Al Jabreen tweeted a photograph of himself with                    Formatted: Pattern: Clear, Highlight
                                                                                                             Formatted: Right: 0.2", Numbered + Level: 1 + Numbering
13               Alzabarah.                                                                                  Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                              0.5" + Indent at: 0.75"
14           62. On March 8, 2015, Abouammo sent al-Qahtani a direct message via Twitter                     Formatted: Highlight
                                                                                                             Formatted: Pattern: Clear, Highlight
15   61.     proclaiming, “proactively and reactively we will delete evil, my brother".
                                                                                                             Formatted: Pattern: Clear, Highlight
16           63. Alzabarah tells his wife on a Twitter owned laptop that he is going to Washington at        Formatted: Normal, Right: 0.2", No bullets or numbering
                                                                                                             Formatted: Highlight
17   the request of KSA
18           64. On May 13, 2015, Al Jabreen posted a photo of himself with MBS, exclaiming that             Formatted: Highlight

19   62.     he was honored to meet the dictator.                                                            Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.2", No bullets or numbering
20           65. On the very next day, Alzabarah flew from San Francisco to Washington, D.C.,
                                                                                                             Formatted: Highlight
21   63.     where he stayed only twelve hours, to meet with representatives of MBS before returning         Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.2", No bullets or numbering
22   to California.
23           66. KSA recruited Alzabarah to access Plaintiff’s private Twitter information (e.g. direct      Formatted: Highlight
                                                                                                             Formatted: Highlight
24   64.     messages and other confidential data and information that is not available to the public)       Formatted: Normal, Right: 0.2", No bullets or numbering
25   and leak it to KSA.                                                                                     Formatted: Highlight
                                                                                                             Formatted: Highlight
26           67. Beginning on May 21, 2015, and continuing for approximately six months,                     Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 25 of 69




1    65.     Alzabarah accessed the confidential user data for nearly 6,000 Twitter users, including at      Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
2    least 33 names for which KSA security personnel had asked Twitter for “emergency
3    disclosures.” Alzabarah had no legitimate reason to access private user information. Granting
4    Alzabarah unnecessary access to so many accounts over such a long period of time is a glaring
5    failure under established industry standards. Indeed, the established industry standards provide
6    that an employee must apply for access to private user data. Had Twitter been following those
7    standards, Alzabarah would not have been able to access the private user information that he did
8    access because he would have had to apply to do so and his application would have been
9    denied. Further, such established industry standards indicate that even where an employee
10   receives access to private user data after providing good cause for such access in an application,
11   such access is only granted for a very limited period of time and 6 months vastly exceeds any
12   established industry standards.                                                                         Formatted: Highlight

13           68. To accomplish this, Alzabarah used official Twitter software called a Profile               Formatted: Highlight

14   66.     Viewer. This Twitter software, along with other company tools, afforded Alzabarah               Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
15   access to private account information. Plaintiff is informed and believes and based thereon
16   alleges that the account information that could be viewed by Profile Viewer and other means
17   available to Alzabarah included but was not limited to information about the devices the
18   account holder used, all recent IP information, logs containing the user’s actions on Twitter,
19   including direct messaging, logs containing information about the browsers used by the account
20   holder, and all holder-provided biographical information.
21           69. On May 22, 2015, the day after Alzabarah began his illegal searches, Abouammo               Formatted: Highlight

22   67.     resigned from Twitter. On information and belief, Abouammo left Twitter having had              Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
23   unauthorized access for about 5 months and nobody at Twitter ever confronted him about it.
                                                                                                             Formatted: Highlight
24           70. The aberrant conduct of Abouammo and Alzabarah constituted “red flags” which                Formatted: Highlight

25               should have alerted Twitter
26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 26 of 69




1    68.     did set off alerts to the riskTwitter of illegal and unauthorized activity. Twitter             Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
2    disregarded facts which rendered Abouammo and Alzabarah unfit for continued employment in
                                                                                                             Formatted: Highlight
3    a sensitive position which allowed him to access confidential user data.                                Formatted: Highlight

4            71. On or about May 29, 2015, Alzabarah accessed, without authorization, private
5    account information of two Twitter accounts over the course of approximately one hour.
6            72. Long after Abouammo had left Twitter, he continued contacting his former                    Formatted: Highlight

7    69.     colleagues to transmit KSA security officials’ requests for private information about           Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
8    Twitter account holders. Although Twitter managers asked him to stop, and to direct Saudi
9    officials to contact Twitter directly. Abouammo continued to handle this personally. This also
10   should have prompted Twitter to investigate what Abouammo had done while he was at
11   Twitter.
12           73. In June of 2015 Alzabarah accessed private and confidential information from                Formatted: Highlight

13               5,726
14   70.     Twitter accounts. in violation of established industry standards. Unauthorized access to        Formatted: Normal, Right: 0.26", No bullets or numbering

15   so many accounts in such a short period of time would have sent alerts to Twitter’s security
16   system. However, because there was insufficient monitoring, the alerts went ignored.
17           74. The private confidential information Plaintiff had trustingly left in Twitter’s care        Formatted: Highlight

18   71.     included his unique and complex Twitter password, his IP addresses, and his direct              Formatted: Highlight
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
19   messages, none of which Plaintiff had shared with the public or with KSA.                               Widow/Orphan control

20           75. With the first month of raiding undetected by Twitter, on July 5, 2015 Alzabarah            Formatted: Highlight

21   72.     again accessed Plaintiff’s confidential and private information.                                Formatted: Highlight
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
22           76. To his knowledge and recollection, Plaintiff has never even met Alzabarah or                Widow/Orphan control
                                                                                                             Formatted: Highlight
23   73.     Abouammo, and neither bears any personal malice towards Plaintiff.
                                                                                                             Formatted: Highlight
24           77. Plaintiff had placed his full trust and confidence into Twitter that his data and           Formatted: Normal, Right: 0.26", No bullets or numbering

25   anonymity with respect to his pseudonymous account would be protected. Twitter breached
26   that duty to him by allowing two employees to do what Twitter had promised Plaintiff would              Formatted: Line spacing: single
27   not happen: gain unauthorized access to his private user data and violate his privacy.                  Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 27 of 69




1    Importantly, on information and belief, Abouammo and Alzabarah raided both Plaintiff’s
2    regular account and pseudonymous account.
3            78. Nonetheless, the danger Alzabarah and Abouammo posed to Plaintiff’s confidential            Formatted: Highlight

4    74.     data was inherent in Twitter’s manner of operation. First, Twitter furnished Alzabarah          Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
5    and Abouammo with the access, hardware and software tools that enabled them to raid
6    Plaintiff’s private information. This would not have been possible were they not employed by
7    Twitter. Second, Twitter implemented and benefited from policies that allowed and encouraged
8    its technical and professional staff to work offsite, from multiple locations. Although Twitter
9    benefitted from the greater productivity this allowed, it even further reduced Twitter’s ability to
10   monitor sensitive employees’ conduct. Finally, Twitter implemented and benefitted from
11   policies allowing its professional and technical staff flexibility as to when and where they
12   performed their work, further complicating any monitoring Twitter should have been doing.
13   With hundreds of millions of active users and a great many employees who had access to their
14   data, the risk that confidential data would be exposed was broadly incident to Twitter’s mode of
15   operation.
16           79. Despite all of the known risks that the private information of account holders was          Formatted: Highlight

17                in
18   75.     danger, Twitter failed to institute adequate safeguards to protect this data or even alert      Formatted: Normal, Right: 0.26", No bullets or numbering

19   Twitter’s senior management that private account data was being raided.
20           80. In 2015, Twitter’s terms of service contained a privacy policy. TheTwitter
21                informed its
22   76.     users (including Plaintiff) by way of its privacy policy indicateseffective May 18, 2015        Formatted: Normal, Right: 0.26", No bullets or numbering

23   that “Our default is almost always to make the information you provide through the Twitter
24   Services public for as long as you do not delete it, but we generally give you settings or
25   features, like direct messages and non-public communications on the Twitter platform allow
                                                                                                             Formatted: Font: 12 pt
26   users to control who saw their content., to make the information more private if you want.”             Formatted: Line spacing: single
27   Twitter, due to the herein alleged conduct, has breached the terms of service and privacy policy.       Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 28 of 69




1            81. On or about June 19, 2015 and July 2015, Alzabarah accessed Plaintiff’s account.            Formatted: Highlight

2            82. Just weeks after the massive invasion of Twitter accounts, Alzabarah took an entire         Formatted: Highlight

3    77.     month of personal leave, beginning July 11, 2015. He immediately flew to Saudi                  Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
4    Arabia. While on personal leave in Saudi Arabia he broke into the private and confidential
5    information of hundreds of other Twitter account holders. Inexplicably, Twitter permitted this
6    and never confronted him over this until December 2, 2013 after Twitter was informed of
7    Alzabarah’s criminal activity by Western intelligence agencies.                                         Formatted: Highlight

8            83. On or about September 27 and 28, 2015, Alzabarah without authorization accessed
9    Mujtahid’s private information
10           84. On September 28, 2015, Mujtahid, the London-based whistle blower filed a formal             Formatted: Highlight

11   78.     complaint with Twitter, reporting that his private information had been illegally               Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
12   accessed.
                                                                                                             Formatted: Highlight
13

14

15           85. Despite being uniquely qualified and situated to discover the herein alleged                Formatted: Highlight

16   79.     breaches of confidential data, Twitter was either unaware of Abouammo’s and                     Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
17   Alzabarah’s activities or chose to not investigate them until it was notified by Western
18   intelligence officials. On December 2, 2015, Twitter confronted Alzabarah with this
19   information and placed him on administrative leave. On information and belief, Alzabarah left
20   Twitter having enjoyed unauthorized access for about 6 months and nobody at Twitter had ever
21   confronted him about it until Twitter was notified by Western intelligence agencies in
22   December 2015.
23           86. The very next day Alzabarah, his wife, and his daughter fled the country after
24   80.     numerous telephone calls between him and the Saudi Consulate in Los Angeles.                    Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering
25   Alzabarah resigned from Twitter while flying out of the United States on December 3, 2015.
                                                                                                             Formatted: Highlight
26           87. In just one month, Alzabarah began using an email address Neither Alzabarah nor             Formatted: Line spacing: single
27               Abouammo made any attempt to conceal their illicit                                          Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 29 of 69




1    activities while at Twitter.
2                         Twitter’s Respondeat Superior Liability for the Theft
3            88. Twitter failed to follow FBI recommendations to report foreign travel, report foreign
4    contact, etc. Had Twitter followed these guidelines, they could have stopped Alzabarah and
5    Abouammo
6            89. ABOUAMMO and ALZABARAH had access to proprietary and confidential Twitter
7    information, including information about Twitter users, such as the user-provided names and
8    birthdates, device identifiers, relationships, phone numbers, internet protocol (“IP”) addresses and
9    session IP histories, among other things.
10           90. Neither ABOUAMMO’s nor ALZABARAH’s job duties involved a need to access a
11   Twitter user’s private information and doing so was a reportable violation of the Twitter Playbook
12   policies regarding handling and protecting user data.
13           91. Neither ABOUAMMO nor ALZABARAH had authority from Twitter to receive,
14   access, or produce user information pursuant to any governmental emergency disclosure request.
15

16

17           92. Even after Alzabarah left the country, Abouammo continued to use his internal
18   networks to gather information inside Twitter. Abouammo continued to do this until at least
19   March 1, 2016. There is no indication from Twitter that it has plugged these leaks.
20                               How the Twitter Inside Job Harmed Plaintiff
21           93. The Profile Viewer software that Twitter let Abouammo and Alzabarah use
22   allowed them to access private user account data, on both Plaintiff’s public account and a
23   pseudonymous account Plaintiff established so he could help people who might be afraid to be
24   in touch with him directly. The data illicitly viewed by the Twitter employees exposed
25   Plaintiff’s name on the pseudonymous account, his IP address, his password, his direct
26   messages, and his telephone number. Neither Abouammo nor Alzabarah had any legitimate                   Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 30 of 69




1    reason to be using the Profile Viewer software and doing so would have sent an alert to
2    Twitter’s security systems.
3            94. Plaintiff relied upon Twitter promise that the direct messages (DMs) would remain
4    private to help protect his allies, associates and those who merely sought to correspond with
5    him but feared KSA retaliation were the relationship with Plaintiff were to become publicly
6    known. Some Twitter users in Saudi Arabia used direct messaging to ask Plaintiff to express
7    analyses or opinions they were afraid to publicly express themselves. The privacy direct
8    messaging offered was essential for conversations Plaintiff had with dissidents and activists
9    who would be endangered were the authoritarian regime to learn of their beliefs.
10           95. Plaintiff’s DMs that Abouammo and Alzabarah raided and furnished to KSA
11   included conversations with other dissidents and activists that Plaintiff wished to keep private
12   and out of the public realm because of the sensitive nature of those conversations (relying upon
13   Twitter’s privacy policy) out of concern that if such conversations became public, Plaintiff
14   would be harmed given the nature, content and individuals involved in those direct messaging
15   conversations.
16

17

18           96. On information and belief, Twitter records and preserves geolocation data on its
19   users, even those using the supposedly private DM system. Geolocation data of DM users
20   made the users in Saudi Arabia vulnerable to surveillance and imprisonment. On information
21   and belief Twitter has denied that there are data logs which would show that Plaintiff’s DMs
22   had been accessed. However, when Plaintiff refused demands that he return to Saudi Arabia
23   KSA unleashed a brutal campaign upon a great many of people who had done nothing more
24   than privately correspond with Plaintiff, arresting and imprisoning a great many of them within
25   days of one another.
26           97. Twitter employees Abouammo and Al-Zabarah also used Twitter software to                     Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 31 of 69




1    obtain the IP address of many of their victims, including Plaintiff. At the time Plaintiff’s
2    private user Twitter data was stolen he had two tablet computers which he frequently used
3    from his home. Compromising an IP address greatly aids in locating people who frequently
4    use a particular router. Indeed, that Plaintiff’s public and pseudonymous accounts used the
5    same static IP address would greatly aid any surveillance team in determining that both Twitter
6    accounts may be operated by the same person.
7              98. The value of knowing an IP address is apparent from the fact that Citizen’s Lab,
8    the NGO dedicated to protecting human rights through internet security was able to locate and
9    identify Plaintiff as the first victim of the Saudi’s Pegasus malware attack by tracing aberrant
10   data traffic patterns to a particular static IP address.
11             99. Twitter employees Abouammo and Alzabarah also used Twitter software to obtain
12   Plaintiff’s telephone number. Access to this number enabled KSA to send the malware to
13   Plaintiff’s phone via a spear-phishing text message. 2 Neither Abouammo nor Alzabarah had
14   any legitimate reason to access this private information from Twitter’s database and doing so
15   would have sent an alert to Twitter’s security systems.
16             100. The information Twitter’s employees stole and turned over to KSA was
17   essential to MBS’ plan to silence Plaintiff by threatening, and ultimately imprisoning and
18   torturing his brother, his friends, and even just people who had exchanged messages with him
19   on Twitter. Plaintiff’s family had never been threatened until late in December 2015 or the first
20   weeks of 2016, immediately after Alzabarah returned to Saudi Arabia to take his executive
21   position in MISK.
22             101. The interrogation of Plaintiff’s family in early 2016 was followed by the
23

24

25
     2
       In 2013 when Plaintiff was 22 he gave his phone number to someone who posted it to the
26
     Facebook page of a Montreal film making group , as Plaintiff was looking for assistance in                 Formatted: Line spacing: single
27   making a YouTube series about immigrants. Although Twitter argues that its Saudi investors                 Formatted: Page Number, Font: 9 pt
     could have learned of his telephone number this way. This unproven assertion is a matter for               Formatted: Left, Position: Horizontal: Center, Relative to:
28   discovery, not resolution at the pleading stage.                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 32 of 69




1    imprisonment of his brothers and torture in 2018. Tragically, they are far from the only people
2    to suffer in this manner. In March of 2018, just months before Plaintiff’s brothers were seized,
3    Areej al-Sadhan, who had only used an anonymous account to Tweet his criticisms of MBS,
4    was among those swept up by Saudi police. Gamal Eid, executive director of the Arabic
5    Network for Human Rights Information, or ANHRI, an Egypt-based group that monitors
6    human rights violations in the region is emphatic that the timing of the arrests of five other
7    Saudi critics who had used anonymous Twitter accounts shows that the arrests are linked to the
8    data stolen by the two Twitter employees. That data has allowed KSA to hunt down and
9    persecute dissenters.
10             102. Control over Twitter was actually a point of pride for MBS. In 2015 MBS had
11   bragged to Dr. Saad that MBS had had “our guy in Twitter” stop someone, which Dr. Saad
12   understood to mean that a Twitter employee was covertly working for MBS. In 2017 al-
13   Qahtani, who had previously sought software that could be used to either ban Twitter users or
14   to repeatedly freeze their accounts, boastfully tweeted, “Does a pseudonym protect you from
15   the blacklist? No.” 3
16       Twitter’s Refusal to Repudiate the Data Theft Impliedly Ratified the Thieves’ Conduct
17             103. By December 2, 2015 Twitter had been told by government counterintelligence
18   agents that Alzabarah had used his Twitter position and Twitter’s software to obtain private user
19   data, and that thousands of user accounts had been breached.
20             104. On December 2, 2015 Twitter confronted Alzabarah, who readily admitted that
21   he had accessed this information. Twitter’s security team had the legal authority to arrest
22   Alzabarah on the spot pursuant to California Penal Code §837 permitting such arrests when a
23   felony has been committed, and there is reasonable cause to believe the person arrested is the
24   felon. Yet instead of arresting Alzabarah, Twitter escorted him safely out of the building. And
25

26
                                                                                                                Formatted: Line spacing: single
27
     3It is a measure of KSA’s control over Twitter that even this direct threat of government                  Formatted: Page Number, Font: 9 pt
     violence against other Twitter users did not lead to even a brief suspension of Al-Qahtani’s               Formatted: Left, Position: Horizontal: Center, Relative to:
28   account. It would be another two years before he was finally banned from the platform.                     Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 33 of 69




1    instead of firing him, they merely suspended him. Alzabarah later resigned from his position at
2    Twitter.
3            105. Twitter knew that Alzarah had been working for KSA. By October of 2015 the
4    Saudi Royal Family owned more of Twitter’s stock than did its founder and CEO, Jack Dorsey.
5    In April of that year Twitter’s share value had plunged 18% after a poor first quarter 2015
6    performance. Twitter had every reason to downplay this major security breach, and to avoid
7    antagonizing its largest investors. And so it did.
8            106. Twitter inexplicably waited at least nine days from the time government agents
9    told Twitter of this massive insider job before breathing a word to anyone outside the company.
10   There was no press release the way other data breaches were admitted. There was no
11   repudiation of KSA spying. In fact, there was no mention of KSA at all.
12           107. Nine days after bidding Alzabarah farewell Twitter quietly sent emails and in-
13   application notices to some -- but not all -- of the victims. Plaintiff and another prominent
14   London-based dissident using the name Mujtahid, received no warning at all. On information
15   and belief, Twitter gave no notice to the popular press -- and did not even notify the “tech for
16   laypersons” media such as CNET or Wired. News of the theft filtered out only because some
17   security researchers who were among the victims blogged or Tweeted about it. Twitter did not
18   tweet about it nor did it hold a press conference.
19           108. Twitter’s tight-lipped and cryptic warning was useless. Twitter never told a soul
20   that the Saudis, their investors, had done this. Instead, Twitter merely cautioned that a “state
21   actor” might have been involved, leaving victims utterly in the dark about whether the data had
22   been stolen by China, Russia, or any other nation. This was so mysterious Runa Sandvik, a
23   security researcher who used to work for the Tor Project and now trains journalists in privacy
24   and security criticized the notice as “not terribly helpful”, telling a technology reporter that it
25   gave her no information about who it was or what had flagged Twitter’s suspicions. What is
26   more, there were no clear links between the users who did receive the December 11, 2015                 Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 34 of 69




1    notice. Overall, the Twitter users who did receive the December 11, 2015 notice were just left
2    confused and with more unanswered questions about what had even happened.
3            109. Far from a full-throated repudiation of this massive theft, Twitter said nothing of
4    the Saudi role. It did not want to upset its KSA investors. Twitter’s December 11, 2015 notice
5    did not redress the harm done by its employees: Abouammo and Alzabarah.
6            110. Just one month after being caught, Alzabarah began using an email address
7    81.             showing his affiliation with the multi-billion dollar MISK Foundation, of which         Formatted: Highlight
                                                                                                             Formatted: Normal, Right: 0.26", No bullets or numbering,
8    he is now the Chief Executive Officer. MISK is MBS’s personal foundation. Al-Qahtani sits               Tab stops: 1", Left

9    on its Board of Directors. and Al-Qahtani sits on its Board of Directors. If Twitter had indeed
10   been investigating Alzabarah after his resignation, they would have discovered this fact and
11   should have warned the victims about it as it further evidenced that KSA had been behind the
12   attack (the regime rewarded the Twitter spy with a prestigious and presumably lucrative job).           Formatted: Highlight

13           111.    SixIn the six months after Alzabarah fled, Twitter’s CEO, Jack Dorsey, met with         Formatted: Highlight

14   82.             MBS, despite knowing full well that Alzabarah and Abouammo had pillaged                 Formatted: Highlight
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
15   Twitter accounts on behalf of KAKSA and knowing that MBS rewarded Alzabarah by making                   Widow/Orphan control, Tab stops: 1", Left
                                                                                                             Formatted: Highlight
16   him CEO of MISK. The following is a picture of Mr.Mr. Dorsey and MBS celebrating their
                                                                                                             Formatted: Highlight
17   meeting.did not forget to bow his head to the dictator who had been behind the raid of private          Formatted: Highlight

18   information of his platform’s users.                                                                    Formatted: Highlight

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 35 of 69




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 36 of 69




1

2

3

4

5

6

7

8

9

10

11

12

13
             112.    Mr. Dorsey’s subservience starkly contrasts with the behavior one may expect
14
     from an executive whose institution has been mistreated:
15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 37 of 69




1            113. Twitter never revealed to the Plaintiff or the numerous other victims of this data         Formatted: Highlight

2    83.     theft that the company derived great financial benefit from its relationships with KSA,         Formatted: Highlight
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
3    other despots in the region, and millions of individuals living in Saudi Arabia.                        Widow/Orphan control

4            114.    Twitter also insisted on retaining the financial benefits of those relationships        Formatted: Highlight

5    84.     despite the irreversible damage done to so many of its account holders.                         Formatted: Highlight
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
6            85. On October 20, 2018, Abouammo was interviewed by FBI agents. He made false                  Widow/Orphan control

7    statements about why he had been given $100,000 of the $300,000 he had received, and created
8    a false invoice that he gave to the FBI, purportedly justifying the payment.
9            86. On November 19, 2019, the United States Attorney’s Office of the Northern
10   District of California filed an indictment charging Abouammo, Al Jabreen and Alzabarah with
11   violations of 18 USC section 951 (Acting as an Agent of a Foreign Government Without
12   Notice to the Attorney General) (Case Number 3:19-cr-00621-EMC).
13           87. Plaintiff is informed and believes and thereon alleges that although Alzabarah
14   invaded thousands of Twitter accounts of Saudi dissidents, KSA elected to use Pegasus
15   malware to target only a relative few, including Plaintiff. Plaintiff is unaware of other Twitter
16   users who KSA targeted with Pegasus malware. Plaintiff is informed and believes and thereon
17   alleges that KSA targeted Plaintiff with Pegasus malware because of what KSA learned from
18   accessing Plaintiff’s Direct Messages on Twitter’s platform that Alzabarah and Abouammo
19   wrongfully accessed and furnished to KSA while Alzabarah was employed at Twitter. At least
20   three of the Twitter users with whom Plaintiff had exchanged Direct Messages in 2015 were
21   highly prominent Saudi dissidents living outside of Saudi Arabia. At least three others, inside
22   Saudi Arabia, were imprisoned after Plaintiff’s text messages with them were stolen.
23           115.    Twitter was so tolerant of Saudi misconduct that it did not even begin canceling
24   the fake Twitter accounts of Saudi bots until 2019, thus continuing in its pattern of avoiding
25   taking any action that would protect users but upset KSA until it could not delay any further.
26     Twitter’s December 11, 2015 Notification Went to Only Some of the Victims. Plaintiff                  Formatted: Line spacing: single
27                  and Another Leading Saudi Dissident Were Strangely Excluded                              Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 38 of 69




1            116. On December 11, 2015, Twitter sent out a “safety” notice to the owners of a few            Formatted: Highlight
                                                                                                             Formatted: Highlight
2                dozensome
                                                                                                             Formatted: Highlight
3    of the accounts Alzabarah had accessed including security and privacy researchers,                      Formatted: Highlight
                                                                                                             Formatted: Highlight
4    surveillance specialists, policy academics and journalists.whose data had been ransacked. The
                                                                                                             Formatted: Highlight
5    notice did not explain why Twitter had delayed at least nine days in notifying them.
6            117. In addition to claiming it sent an email notice which at least Plaintiff and
7    Mujtahid had never received, Twitter also claims that it sent an “in app” notice, complete with
8    an “Acknowledge” button for recipients to click. Tellingly, although Twitter has furnished the
9    Court with what it purports to be a list of recipients of the email notice, it has never furnished
10   anything to suggest that Plaintiff either received this “in app” notice or had acknowledged it.
11   Although Twitter claims to have sent this material, Plaintiff has not been allowed to conduct
12   discovery to test Twitter’s claim. It is important to note that according to at least one article
13   published on August 18, 2020, only a few dozen individuals received the December 11, 2015
14   notice. According to the Guardian, Twitter sent the December 11, 2015 notice to more than 20
15   users. The December 11, 2015 notice also claims that there were only a small number of
16   accounts that “may have” been targeted.
17

18

19

20                        The December 2015 Notice Was False and Misleading
21           118. The notice Twitter claims to have sent Plaintiff included the following: “As a             Formatted: Highlight

22   88.     precaution, we are alerting you that your Twitter account is one of a small group of            Formatted: Highlight
                                                                                                             Formatted: Right: 0.33", No bullets or numbering,
23   accounts that may have been targeted by state-sponsored actors”. Neither Plaintiff nor                  Widow/Orphan control

24   Mujtahid ever received this safety notice. Plaintiff is informed and believes, upon information         Formatted: Highlight
                                                                                                             Formatted: Highlight
25   and thereonbelief, alleges that Twitter never sent Plaintiff of Mujtahid this safety notice. Nor
                                                                                                             Formatted: Highlight
26   did Twitter ever inform Plaintiff that the individual who targeted the accounts were working            Formatted: Line spacing: single
27   for KSA, or that KSA had recruited was so intent upon getting the data that it had gone to the          Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 39 of 69




1    trouble of recruiting Twitter employees to spy on him. Nor did Twitter say that it was an
2    inside job or what that the victims had in common (critics of KSA). Twitter further tried to
3    water down the notice by saying the recipients “may have” been targeted when in fact, Twitter
4    had no reason to doubt that the raid of the information had actually happened. Further, Twitter
5    never updated the recipients of the notice. Twitter also lied in the notice when it said “At this
6    time, we have no evidence they obtained your account information, but we’re actively
7    investigating this matter. We wish we have more we could share, but we don’t have any
8    additional information we can provide at this time.” In fact, Twitter did have additional
9    information beyond what was contained in the notice (e.g. that it was KSA behind the attacks,
10   that it was an inside job, the victims had commonalities in that they were critics of KSA). On
11   information and belief, Twitter deliberately chose not to share this information with the
12   recipients because Twitter knew that if it did so, it would become public, would upset KSA
13   and hurt Twitter’s bottom line. Twitter chose money over the safety of its users and complying
14   with notice requirements in the event of a breachTwitter employees to spy on him.                       Formatted: Font: Bold, Underline
                                                                                                             Formatted: Highlight
15           89. Instead, on February 17, 2016 Twitter sent Plaintiff a message indicating, among
                                                                                                             Formatted: Font: Bold, Highlight
16   other things, that Twitter “recently learned about-and immediately fixed-a bug that affected our
17   password recovery systems for about 24 hours last week. The bug had the potential to expose
18   the email address and phone number associated with a small number of accounts. In our
19   investigation, we discovered that the email address and phone number linked to your account
20   was viewed by another account and we wanted to alert you as soon as possible.” A true and
21   accurate copy of Twitter’s message to Plaintiff is attached as Exhibit B. This message did not
22   warn Plaintiff that his account had been hacked by agents of KSA despite Twitter having
23   reason to believe that this had happened to Plaintiff’s Twitter account. The message also did
24   not warn Plaintiff that KSA had recruited Twitter employees to spy on him.
25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 40 of 69




1               Twitter’s’ Notification Process Violated the UCL and Twitter’s Ongoing
2                          Disinterest in Security Makes This Certain to Recur
3            119. If Twitter had told Plaintiff the truth he would have taken additional                     Formatted: Highlight

4    90.     precautions including, but not limited to, being. He could have gotten a new phone and          Formatted: Highlight
                                                                                                             Formatted: Right: 0.32", No bullets or numbering,
5    new phone number. Or he would have become much more careful about clicking on                           Widow/Orphan control
                                                                                                             Formatted: Highlight
6    hyperlinks embedded in text messages unless he personally knew the sender and was confident
7    that the text message came from the sender. Plaintiff thus would not have clicked on the link
8    on the text message that falsely purported to be from the package delivery service (which is
9    what allowed KSA to hack Plaintiff’s phone using Pegasus malware).                                      Formatted: Font: Not Bold, No underline, Highlight

10           120.    Twitter’s disdain and/or apathy for the security of its user’s information
11   continues to this very day. In December 2015 Twitter claimed to the FBI that it had “enhanced
12   its controls and permissions to restrict access to user information only to those whose duties
13   require access.” Yet in the wake of the recent hacking of 130 Twitter accounts including those
14   of Barack Obama, Joe Biden, Elon Musk, Jeff Bezos, Michael Bloomberg, and Bill Gates, it
15   has been revealed that over one thousand Twitter employees and off-site contractors had
16   routine access to private user information. Pursuant to the established industry standards, this
17   constitutes too many people with access.
18           121. According to former security employees, Twitter management has often
19   dragged its heels on upgrades to information security controls, while prioritizing consumer
20   products and features, a source of tension for many businesses.
21           122. Efforts to control Twitter’s user-support staff and contractors have also gotten
22   short shrift, according to the former security employees who said that the security of users’
23   private data was not a major concern for Twitter executives. A former FBI cyber and
24   cryptocurrency investigator, Patrick Westerhaus has warned that tech companies’ “hyper-focus
25   on growth and revenue” eclipses concerns for security. On information and belief, this
                                                                                                             Formatted: Highlight
26   includes Twitter.                                                                                       Formatted: Line spacing: single
27           123. In doing the things herein alleged Twitter consciously disregarded the rights of           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 41 of 69




1    91.     Plaintiff and of hundreds, if not thousands of other dissidents. Twitter knows dissidents       Formatted: Highlight
                                                                                                             Formatted: Right: 0.32", No bullets or numbering,
2    have depended upon it to host their sensitive communications                                            Widow/Orphan control
                                                                                                             Formatted: Font: Not Bold, No underline, Highlight
3                                Plaintiff’s Claims Against Twitter are Timely
4            124. Plaintiff did not receive even the weak and unhelpful December 11, 2015
5    notification in any way. He did receive the February 17, 2016 notification that his data may
6    have been viewed “by another user”, however this notice had nothing to do with the KSA
7    inside job. Neither notice even hinted that the Saudi government had stolen his data by way of
8    an inside job at Twitter. He first learned of this on October 20, 2018 when this data theft was
9    revealed in the New York Times. Until that day he did not know, and could not, in the
10   exercise of reasonable diligence, be expected to know that the Saudi government had recruited
11   and bought off two Twitter employees, who had been specifically instructed to get his private
12   user data. Nor did he know, and could not have been expected to know that the Twitter
13   employees had accessed his data because the company had let them use software they could
14   use for this purpose even though, in the words of the Department of Justice, “Neither
15   Abouammo’s nor Alzabarah’s job duties included a need to access a Twitter user’s private
16   information.”
17                    McKinsey’s Motive for Its Extreme and Outrageous Conduct
18           125. McKinsey has played a critical role in MBS’s drive to consolidate power in                 Formatted: Highlight

19   KSA. McKinsey has earned many millions of dollars in projects in Saudi Arabia. Between                  Formatted: Normal, Right: 0.26", No bullets or numbering,
                                                                                                             Tab stops: Not at 0.81"
20   2010 and 2016, McKinsey’s project portfolio in Saudi Arabia has grown exponentially.                    Formatted: Highlight

21   McKinsey has directly advised government agencies in KSA to the point that KSA’s Ministry
22   of Planning has acquired the nickname “Ministry of McKinsey” by some Saudis, including
23   KSA’s royal court. In 2017, McKinsey purchased a politically connected Saudi consultancy,
24   which added 140 more employees to McKinsey’s already 300 employees in the region.
                                                                                                             Formatted: Right: 0.26", No bullets or numbering,
25           126. McKinsey has maintained an office in Riyadh, the capital and main financial hub            Widow/Orphan control, Tab stops: Not at 0.81"
                                                                                                             Formatted: Highlight
26   of Saudi Arabia. The company’s website boasts that its “Saudi Arabia Practice helps Saudi               Formatted: Line spacing: single
27   leaders.”                                                                                               Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 42 of 69




1              127. The Brookings Institute attributes “the Kingdom’s new economic direction” and
2    a major government cabinet reshuffling of high-ranking government ministers to McKinsey.                   Formatted: Highlight

3    MBS himself has admitted that “McKinsey participates with us in many studies.” McKinsey
4    prepared a December 2015 report entitled “Moving Saudi Arabia’s Economy Beyond Oil.”
5    That December 2015 4 report outlines an ambitious blueprint for KSA’s economic                             Formatted: Highlight
                                                                                                                Formatted: Highlight
6    transformation and diversification away from oil. In what the Brookings Institute refers to as a
7    “glaring omission,” the December 2015 report fails to sufficiently explain how KSA “will be
8    able to change the mindset of everyday Saudi Arabia citizens, who have long been accustomed
9    to state largesse that included fuel subsidies, loans, free land, and public sector jobs.” The
10   Brookings Institute goes on to insist that this is a “key issue” and questions how everyday
11   citizens in Saudi Arabia will react to the reforms, referencing public discontent to a number of
12   higher utility prices, which led to King Salman firing the water minister to appease the public.
13             128. Key to this very expensive overhaul is a plan that has been sold to the Saudis
14   called “Vision 2030” which is purportedly based upon a major restructuring of the Saudi
15   economy, drastic austerity measures that will cut government benefits, and the imposition and
16   escalation of user fees for government services which have previously been free. MBS’ Vision
17   2030 resulted in many people losing their jobs, negatively affected and lost faith in the country
18   because of that vision/program. Despite his autocratic powers, public dissatisfaction with MBS’
19   austerity measures has been strong.
20             129. Although McKinsey has tapped the richest vein of Saudi consulting contracts, it
21   still exists in a competitive environment with other consultants vying for the Royal Court’s
22   favor. Western journalists have observed MBS putting on the consulting version of gladiatorial
23   contests, with consultants from competing firms criticizing competing proposals in front of their
24   “foes”. In this environment McKinsey is powerfully motivated to remain the KSA favorite.
25
                                                                                                                Formatted: Font: 12 pt
26
                                                                                                                Formatted: Line spacing: single
27
     4
      The Brookings Institute argues that the December 2015 report inspired MBS’s report entitled               Formatted: Page Number, Font: 9 pt
     “Saudi Arabia’s Vision 2030”.                                                                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                              Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 43 of 69




1    McKinsey is so intent upon maintaining its relationship that when MBS had one of McKinsey’s
2    own senior partners arrested and beaten in a political purge, McKinsey dared not intervene -- or
3    even complain.5
4

5                 It Was Foreseeable That Vocal Opponents of MBS’s Plan Would be in
6              Mortal Danger, Yet McKinsey Recklessly Disregarded This Risk for Money.
7              130. In or about December 2016, McKinsey prepared a report which identified the
8    three most influential social media critics of MBS’ austerity plan (one of the three was
9    Plaintiff). The report analyzed Twitter data from September and October 2016, and was
10   finalized in December 2016.
11             131. Before the report was drafted it was foreseeable that such information would be
12   used to target dissidents at least in part because KSA’s abysmal human rights record and utter
13   contempt for democratic values, political criticism and freedom of expression was well-known,
14   including to those living and working outside of Saudi Arabia.
15             132. On or about June 29, 2015, Saud Al-Qahtani, then a Minister to the Royal
16   Court, emailed The Hacking Company or Hacking Team to ask about its service. Shortly after
17   that, Khashoggi and other Saudi dissidents were subjected to massive Twitter attacks.
18             133. KSA was infamous for suppressing critical political speech and sentencing
19   numerous writers and dissidents to death or long prison terms. Since at least December of                  Formatted: Highlight
                                                                                                                Formatted: Right: 0.32", No bullets or numbering,
20   2015, it was common knowledge in circles knowledgeable about KSA affairs that very notable                 Widow/Orphan control

21   nonviolent dissidents were being kidnapped from foreign countries and forcibly taken to Saudi
22   Arabia where, after being seized by government forces, they were never heard from again.
23             134. The 2016 Human Rights Report from the U.S. State Department reported that
24   judges were implicitly instructed to issue harsh sentences against human rights activists,
25   reformers, journalists, and dissidents not engaged in violent activities.”
26
                                                                                                                Formatted: Line spacing: single
27                                                                                                              Formatted: Page Number, Font: 9 pt
                                                                                                                Formatted: Left, Position: Horizontal: Center, Relative to:
28   5
         The unfortunate partner is Hani Khoja.                                                                 Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 44 of 69




1            135. In January of 2016 Amnesty International reported that the sister of jailed                Formatted: Highlight

2    blogger Raif Badawi was imprisoned in yet a further attempt to intimidate activists.                    Formatted: Highlight
                                                                                                             Formatted: Right: 0.32", No bullets or numbering,
3            136. Despite (or in furtherance of) this drumbeat of brutality and intimidation, in             Widow/Orphan control

4    December 2016, McKinsey prepared a report that identified three of the most influential                 Formatted: Highlight

5    individuals on Twitter with respect to criticism of KSA’s policies. Plaintiff was one of these
6    individuals. On information and belief, McKinsey subsequently gave or displayed the report to
7    agents of MBS and/or to MBS himself. On information and belief, MISK officials were present
8    during the presentation of the McKinsey PowerPoint to MBS.
9     Despite Full Knowledge of These Risks, McKinsey Prepared a Report Which Analyzed
10               and Identified the Most Influential Opponents of MBS’ Vital Policies
11           137. McKinsey’s PowerPoint report, identified Plaintiff as one of the three loudest
12   voices of discontent against KSA’s policies sought to “gauge citizen sentiment on recent                Formatted: Highlight

13   austerity measures announced in KSA” by closely analyzing “data from twitter feed.”
14           138. In other words, McKinsey’s PowerPoint presentation filled a crucial blank space            Formatted: Highlight

15   in how KSA would be able to pursue controversial economic reforms by identifying those who
16   were spreading the most criticism of such reforms and eliminating them.
17           139. Although the right-hand margin of each page carefully noted the date and time
18   the report was last modified, and that the report had been printed, McKinsey took no steps to
19   warn that the report was “private”, or “confidential”, or “for internal use only”. Plaintiff is
20   informed and believes and thereon alleges that where McKinsey wishes to keep a report
21   private, confidential and/or for internal use only, it would place a note on the report saying so.
22           140. McKinsey provided the report/the information therein not only to MBS but to
23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                      Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 45 of 69




1    other Saudi institutions to get contracts with official Saudi institutions. 6 McKinsey’s goal was
2    to warn KSA about the danger dissidents posed to MBS’ Vision 2030 plan.              To further this
3    goal the report was disseminated to many of the KSA government ministries.
4              141. Every single critic exposed in the McKinsey report has been imprisoned except
5    for Plaintiff. He has been safe only because he is in Canada. This is why MBS has imprisoned
6    and tortured family, friends, and associates. MBS is well known for employing a technique
7    known as “torture by proxy” whereby MBS targets Saudi-residing friends and family members
8    of a dissident or political opponent who lives outside of Saudi Arabia.
9              142. Up until the time of the publication of the McKinsey PowerPoint, there were
10   Saudi dissidents active on Twitter that were harsher in their criticisms against MBS’ austerity
11   programs than Plaintiff. However, those dissidents did not appear in McKinsey’s report and
12   were not persecuted after McKinsey gave or displayed the PowerPoint to agents of MBS and/or
13   MBS himself. Therefore, it is probable that the increased persecution of Plaintiff is due to the
14   attention given to him by McKinsey.
15             143. In addition to Plaintiff, the report identified two other influential persons, a Mr.
16   Khaled Al-Alkami and an individual named “Ahmad.”. Just after McKinsey distributed the
17   report, Alkami was imprisoned and “Ahmad” “disappeared.”
18             144. One person mentioned in the report (and not even one of the other two
19   “influentials” highlighted alongside Plaintiff is a man named Isaa Hamed Anoukheify.
20   Although the report mentioned only one negative tweet Anoukheify made, he was arrested on
21   March 24, 2017 some two to three months after the report’s release. A true and accurate copy               Formatted: Highlight

22   of what Plaintiff believes is the McKinsey’s report is attached as Exhibit A.
23                       The Predictable Consequences of Defendants’ Misconduct                                 Formatted: Normal, Right: 0.32", Widow/Orphan control

24             145.    Up to the time Plaintiff applied for asylum in Canada in 2013, KSA had
25

26   6 Although Twitter has disingenuously claimed that the New York Times “corrected” its                      Formatted: Line spacing: single
27   reporting that this document was given to high level KSA officials, correction of Twitter’s                Formatted: Page Number, Font: 9 pt
     misleading account is beyond the scope of this Complaint and will be reserved for subsequent               Formatted: Left, Position: Horizontal: Center, Relative to:
28   pleadings.                                                                                                 Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 46 of 69




1    stopped paying his salary and cancelled his scholarship. He was afraid that if he returned to
2    Saudi Arabia, he would be persecuted (e.g. imprisoned, tortured or killed). However, his family
3    remained unharmed and free from harassment, arrest, imprisonment, and persecution from
4    KSA. Upon applying for asylum in Canada in 2013, Plaintiff was not concerned that KSA
5    would persecute his family and friends in Saudi Arabia or send a hit team to murder Plaintiff in
6    Canada.
7            92.146.             After defendants’ misconduct KSA’s persecution of Plaintiff intensified. to   Formatted: List Paragraph, Right: 0", Numbered + Level: 1
                                                                                                               + Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left
8                an                                                                                            + Aligned at: 0.5" + Indent at: 0.75", Widow/Orphan
                                                                                                               control, Tab stops: 0.88", Left
9     unprecedented level.
10           147.      After Alzabarah improperly spied on Plaintiff’s confidential Twitter data, and
11               shortlyhe fled
12   93.     the United States on December 3, 2015. Within a month after Alzabarah fled the United             Formatted: Right: 0.2", No bullets or numbering,
                                                                                                               Widow/Orphan control
13   States, KSA interrogated Plaintiff’s father and brother in Saudi Arabia, and cancelled
14   thePlaintiff’s brother’s financial assistance, and imprisoned many of Plaintiff’s friends in Saudi
15   Arabia. KSA also. KSA then and summoned three of Plaintiff’s friends and roommates in
16   Canada to the Saudi Cultural Bureau for interrogation. One of them, who returned to Saudi
17   Arabia, has been imprisoned.between March 2016 and July 2016. KSA had never targeted or
18   pressured Plaintiff in this way before December 2015. Apart from Twitter allowing KSA spies
19   to access Plaintiff’s private user data and furnish it to KSA, nothing out of the ordinary had
20   happened in 2014 or 2015 to have triggered this escalation of persecution beginning in
21   December 2015.        Before December 2015, the most KSA had done to Plaintiff was cancel his
22   salary and his scholarship. By the time Plaintiff applied for asylum in Canada in 2013, KSA had
23   stopped paying his salary and cancelled his scholarship. Although he was afraid that if he
24   returned to Saudi Arabia, he would be persecuted (e.g. imprisoned, tortured or killed), Plaintiff
25   felt entirely safe in Canada. Further, his family remained unharmed and free from harassment,
26   arrest, imprisonment, and persecution from KSA. Upon applying for asylum in Canada in 2013,               Formatted: Line spacing: single
27                                                                                                             Formatted: Page Number, Font: 9 pt
                                                                                                               Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                             Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 47 of 69




1    Plaintiff was not concerned that KSA would persecute his family and friends in Saudi Arabia or
2    send a hit team to murder Plaintiff in Canada.
3            148. Before McKinsey published the PowerPoint report, Plaintiff was one of many
4    dissidents who protested the corruption and human rights violations of KSA. After the
5    publication of McKinsey’s report, Plaintiff became one of three. By publishing this report and
6    furnishing it to MBS, McKinsey effectively put a target on Plaintiff’s back. The McKinsey
7    PowerPoint made Plaintiff a much more prominent target for KSA and thereby increased
8    Plaintiff’s risk of persecution.
9            149. The McKinsey Report identified three “major influencers”, Plaintiff, Khalid
10   AlAlkami, and “Ahmad”. After the report’s distribution to MBS and/or his associates,                    Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
11   AlAKami was imprisoned, Plaintiff was hacked and he, his family, friends, associates, were
12   harassed, and “Ahmad” has disappeared – or has been disappeared. Another dissenter whose
13   tweet was merely quoted as an example of “highly negative sentiment”, Aesa al Nukhifi, was
14   imprisoned on March 24, 2017.
15

16

17           150. KSA received an enormous amount of stolen private user data from its loyal
18   Twitter employees. Plaintiff is informed and believes and thereon alleges that it would have taken
19   many months if not years for KSA intelligence members to review and analyze the data to
20   determine who they would target.
21           151. KSA kept the data until they were able to target Plaintiff directly (when Pegasus
22   became available and operational to them as described below).
23           152. Plaintiff is informed and believes and thereon alleges that although Abouammo
24   Alzabarah invaded thousands of Twitter accounts of Saudi dissidents, KSA elected to use
25   Pegasus malware to target only a relative few, including Plaintiff. Plaintiff is unaware of other
26   Twitter users who KSA targeted with Pegasus malware. Plaintiff is informed and believes and             Formatted: Line spacing: single
27   thereon alleges that KSA targeted Plaintiff with Pegasus malware because of what KSA learned            Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 48 of 69




1    from accessing Plaintiff’s Direct Messages on Twitter’s platform that Alzabarah and Abouammo
2    wrongfully accessed and furnished to KSA while Alzabarah was employed at Twitter. At least
3    three of the Twitter users with whom Plaintiff had exchanged Direct Messages in 2015 were
4    highly prominent Saudi dissidents living outside of Saudi Arabia. At least three others, inside
5    Saudi Arabia, were imprisoned after Plaintiff’s text messages with them were stolen.
6            153. Fearing for his safety, Plaintiff withdrew from his studies and fled his residence,
7    living in hotels for four months to avoid being kidnaped or harmed.
8            154. It was not until the publication of the October 20, 2018 New York Times article
9    that Plaintiff learned that a suspected KSA agent had used the computer access Twitter had
10   granted him to hack into Plaintiff’s confidential information at Twitter.
11           155. Before McKinsey published its report, in December of 2016 or January of 2017,
12   Plaintiff was one of many dissidents who protested the corruption and human rights violations of
13   KSA, and was but one target among many. After the publication of McKinsey’s report, Plaintiff
14   became one of the three most influential critics on social media. By publishing this report and
15   furnishing it to MBS, McKinsey effectively put a target on Plaintiff’s back.
16

17           156. Although Plaintiff’s criticisms had already garnered attention from MBS and his
18   allies it is highly probable that the combined effects of the disclosure of his private user
19   information from Twitter and the spotlight shown upon him by the McKinsey report. In addition
20   to Plaintiff, the report identified two other influential persons, a Mr. Khaled Al-Alkami and an
21   individual named “Ahmad.”. In December 2016 or January 2017, just a year after McKinsey
22   distributed the report, Alkami was imprisoned and “Ahmad” “disappeared.” (One person
23   mentioned in the report (and not even one of the other two “influentials” highlighted alongside
24   Plaintiff is a man named Isaa Hamed Anoukheify. Although the report mentioned only one
25   negative tweet Anoukheify made, he was arrested on March 24, 2017 some two to three months
26   after the report’s release).                                                                            Formatted: Line spacing: single
27           157. In June of 2017, Loujain al-Hathloul, a feminist activist in Saudi Arabia, offered         Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 49 of 69




1    Plaintiff financial support and aid in getting a position with Amnesty International. In April of
2    94.     2018 she was imprisoned and charged for her contacts with Plaintiff.                            Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
3            95. On October 20, 2018, the New York Times reported that according to a Saudi
4    human rights group, after the McKinsey report was issued, Mr. Alkami was arrested.
5            158.    It was not until the publication of the October 20, 2018 New York Times article
6                thatAfter defendants’ misconduct, KSA’s persecution of Plaintiff learned that a
7                suspected KSAintensified to an
8    unprecedented level. Between April and June 2017, an agent of MBS approached Plaintiff and
9    said he had used the computer access Twitter met with MBS. The agent attempted to convince
10   Plaintiff to return to Saudi Arabia. This was during the same time period that MBS had grantedtried
11   to lure Dr. Saad Aljabri, back to Saudi Arabia to imprison, torture and/or murder him to hack into.
12   Dr. Aljabri, a former high-ranking Saudi official, had become a prominent opponent of MBS.
13           159. From January 2018 to July 2018, Plaintiff had greatly restricted his social media
14   96.     presence, so the increased persecution inflicted upon him was more likely the result of         Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
15   KSA’s analysis of Plaintiff’s confidential information at Twitter.private Twitter data and the
16   heightened scrutiny of Plaintiff resulting from McKinsey targeting him in its PowerPoint
17   presentation.
18           160.    In mid -May 2018, two individuals working for KSAKSA agents contacted Plaintiff
19               and asked to meet with him.
20   97.     Throughout a series of meetings with Plaintiff, these two individualsthey identified            Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
21   themselves as agents of MBS. According to a number of different reports, MBS was the one who
22   gave the order to murder and saidMr. Khashoggi. The two agents also indicated that they were
23   operating on orders from Saud Al-Qahtani, who was then a senior strategic advisor to MBS. Al-
24   Qahtani was dismissed after the murder ofThe Central Intelligence Agency has concluded that MBS
25   ordered Mr. Khashoggi’s murder, and Al-Qahtani was the strategist who organized it Mr.
26   Khashoggi, because his name was entangled with the murder.                                              Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 50 of 69




1            161.    The two agents indicated totold Plaintiff that MBS was not happy with Plaintiff’s
2                political
3    98.     activities and criticisms against KSA in general and MBS in particular. The two agents          Formatted: Right: 0.26", No bullets or numbering,
                                                                                                             Widow/Orphan control
4    demanded (a) that Plaintiff stop his criticism of criticizing KSA and MBS; (b) and that
5    Plaintiffhe return to Saudi Arabia and return to his family and friends or return and go to
6    prison.. Just as had been done with Khashoggi, the agents promised Plaintiff a bright future in
7    Saudi Arabia. Plaintiff refused both demands. When that failed the agents tried to persuade
8    Plaintiff to come to the Saudi embassy in Ottawa with them. Plaintiff again refused. It should
9    be noted that just a few months later, Mr. Khashoggi was lured to Saudi Consulate in Istanbul
10   where assassins working for MBS murdered him.
11           162. During the meetings, the two agents demanded that Plaintiff accompany them to
12               the Saudi embassy in Ottawa to continue the discussions. Plaintiff did not accede to
13               the agents’ demand that he go to the Saudi embassy in Ottawa. Plaintiff insisted that
14               the meetings be held in a public place. During the meetings, KSA agents arranged
15               for Plaintiff’s younger brother to be present as a message that they can reach and
16               harm Plaintiff’s family. It should be noted that assassins working for KSA
17               murdered By the time Plaintiff refused to return to Saudi Arabia, KSA had
18               significantly
19   increased its spyware capabilities. On information and belief, in 2017, KSA purchased or
20   licensed the Pegasus spyware system from the Israeli cyber-spy company, NSO, for
21   $55,000,000. This sum included NSO’s technical support and training so that the Saudis would
22   be able to use the Pegasus spyware.
23           163. On information and belief KSA was not able to deploy the Pegasus spyware until
24           99.the Spring of 2018 at the earliest. Mr. Khashoggi in a Saudi Consulate in Istanbul
25   just a few months later.
26           100. After the meetings with the two agents, Plaintiff continued his political activities       Formatted: Line spacing: single
27   and his friendship with Mr. Khashoggi grew closer. In June and July 2018, plaintiff worked              Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 51 of 69




1    with Mr. Khashoggi on the “electronic bees” project, which was intended to organize the large
2    number of Saudi opposition activists to use Twitter in order to deal with what is called as
3    “electronic flies” 7. Indeed, Mr. Khashoggi transferred $5,000 to Plaintiff to support the
4    “electronic bees” project.
5              101. With Abouammo and Alzabarah both out of Twitter, Plaintiff is informed and
6    believes and based thereon alleges that KSA no longer had access to Plaintiff’s direct
7    messages, requiring KSA to devise another way to surveil Plaintiff’s private communications.
8    On or about June 23, 2018, agents acting on behalf of KSA using Pegasus software developed
9    by N.S.O Technologies Ltd. and Q Cyber Technologies Ltd., remotely planted malware on
10   Plaintiff’s phone. Thereafter, KSA’s attempts to silence Plaintiff by persecuting Plaintiff’s
11   family, friends and associates in Saudi Arabia intensified dramatically.
12             102. The malware was planted on Plaintiff’s phone by means of a “phishing” direct
13   message which was disguised as being from the shipping company, DHL. The message
14   included a hyperlink which offered Plaintiff the opportunity to “Manage delivery”. When
15   Plaintiff clicked on the hyperlink (expecting a package) it downloaded the Pegasus malware to
16   his phone.
17             103. KSA had previously contracted with NSO for the right to use this malware.
18       Once the malware became operational to KSA, they                                                       Formatted: Font color: Black

19   acted. On June 23, 2018, Plaintiff’s phone was infected by the Pegasus malware when he
20   clicked on a link in a text message he had received. This was during the same period that
21   Pegasus malware targeted and infected the smart phones of Dr. Saad Ajabri, and Ghanem Al-
22   Masarir, another prominent Saudi dissident who was safely in the United Kingdom. Plaintiff
23   was among the first Saudi dissidents KSA attacked with the Pegasus malware.
24             164. Once the malware was downloaded to Plaintiff’s phone it installed itself on                 Formatted: Font color: Black

25

26
                                                                                                                Formatted: Line spacing: single
27
     7
      “Electronic flies” is a group of Twitter activists who take their orders from the Saudi authorities       Formatted: Page Number, Font: 9 pt
     and whose objectives are (1) to attack opposition activities; (2) to smear opponents; (3) to praise        Formatted: Left, Position: Horizontal: Center, Relative to:
28   decisions and actions of MBS.                                                                              Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
         ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 52 of 69




1            104.Plaintiff’s smartphone it exfiltrated all of Plaintiff’s SMS chats, emails,                 Formatted: Font color: Black

2    photographs, location       data, and other information to KSA.                                         Formatted: Font color: Black

3    105.        The Pegasus malware also enabled KSA to spy on Plaintiff in “real time”, through            Formatted: Font color: Black
                                                                                                             Formatted: Font color: Black
4    control of his phone’s camera and microphone, and through contemporaneous receipt of
                                                                                                             Formatted: Normal, Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
5    information Plaintiff typed into his phone or received from others.
6            165.    Plaintiff is informedThe intelligence gathered from Plaintiff’s Twitter DMs and         Formatted: Font color: Black

7                believesother private user
8    106.    data, coupled with Pegasus’ uploading and thereon alleges that Pegasus software did not         Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
9    become availabletransfer to KSA until late 2017of all the data on Plaintiff’s phone (which was          Formatted: Font color: Black
                                                                                                             Formatted: Font color: Black
10   motivated by the McKinsey PowerPoint Report) enabled Al-Qahtani and thatMBS to crush
                                                                                                             Formatted: Font color: Black
11   Plaintiff’s family and his social network. In just a few short days between July 28, 2018       and
12   August 3, 2018 the Saudi’s rounded up and imprisoned both of Plaintiff’s brother, and dozens of his
13   friends, political allies, and even then it was not yet fully operational. mere correspondents.         Formatted: Font color: Black
                                                                                                             Formatted: Font color: Black
14           166.    Subsequently at the end of July 2018 and early August 2018, authorities acting on
15   107.    behalf of KSA increased their harassment campaign. KSA security forces raided                   Formatted: Right: 0.14", No bullets or numbering,
                                                                                                             Widow/Orphan control
16   Plaintiff’s family home in Jeddah in the middle of the night using search dogs and conducted            Formatted: Font color: Black

17   humiliating searches of the house. Two of Plaintiff’s brothers were arrested and are still in           Formatted: Font color: Black

18   prison without having been charged or receiving a trial. Security personnel acting on behalf of         Formatted: Font color: Black

19   KSA have been torturing Plaintiff’s brothers to pressure Plaintiff to stop his activism. According      Formatted: Font color: Black

20   to a report by Amnesty International, such conduct is consistent with KSA security personnel’s
21   mistreatment of imprisoned activists.                                                                   Formatted: Font color: Black

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 53 of 69




1            167.    During the first few days of his imprisonment, KSA security personnel would take         Formatted: Font color: Black

2    108.    Plaintiff’s younger brother out of his detention cell and ordered him to call Plaintiff to beg   Formatted: Font color: Black
                                                                                                              Formatted: Right: 0.14", No bullets or numbering,
3    Plaintiff to stop his political activities. They specifically mentioned the “electronic bees” project,   Widow/Orphan control
                                                                                                              Formatted: Font color: Black
4    which the Plaintiff worked on with the late Jamal Khashoggi and a small number of trusted close
5    friends. That these KSA security personnel knew about Plaintiff’s work to this level of detail           Formatted: Font color: Black

6    was shocking to Plaintiff. At that point in time, Plaintiff had been unaware that KSA had been           Formatted: Font color: Black

7    spying on him using the Pegasus system on his phone.                                                     Formatted: Font color: Black

8            168.    Plaintiff is informed and believes and thereon alleges that although Alzabarah
9    invaded thousands of Twitter accounts of Saudi dissidents, KSA elected to use Pegasus malware
10   to target only a relative few, including Plaintiff. Plaintiff is unaware of other Twitter users who
11   KSA targeted with Pegasus malware. Plaintiff is informed and believes and thereon alleges that
12   KSA targeted Plaintiff with Pegasus malware because of what KSA learned from accessing
13   Plaintiff’s Direct Messages on Twitter’s platform that Alzabarah and Abouammo wrongfully
14   accessed and furnished to KSA while Alzabarah was employed at Twitter, and because of the
15   heightened scrutiny to which he was subjected by the McKinsey report.
16           169. Fearing for his safety, Plaintiff withdrew from his studies and fled his residence,
17   living in hotels for four months to avoid being kidnaped or harmed.
18           170. Dozens of Plaintiff’s friends and associates who live in Saudi Arabia have also
19   109.    been arrested, tortured, and subjected to inhumane and humiliating treatment even though         Formatted: Right: 0.2", No bullets or numbering,
                                                                                                              Widow/Orphan control
20   most of them are not involved or even interested in politics. KSA security personnel have done
21   this to pressure Plaintiff to stop his political activities.
22           171.    In mid-August 2018, Plaintiff was informed by Citizens Lab, which is part of the
23   110.    University of Toronto, that all of the information on his phone had been compromised by          Formatted: Right: 0.2", No bullets or numbering,
                                                                                                              Widow/Orphan control
24   means of Pegasus malware.
25           172.    On October 2, 2018, Mr. Khashoggi entered the Saudi Consulate in Istanbul,
26
                                                                                                              Formatted: Line spacing: single
27                                                                                                            Formatted: Page Number, Font: 9 pt
                                                                                                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                            Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 54 of 69




1    111.    Turkey, where he was murdered by an assassination team sent by KSA (specifically by             Formatted: Normal, Right: 0.2", No bullets or numbering

2    MBS). Mr. Khashoggi, who championed democracy, human rights, and anti-corruption efforts,
3    had been a fierce critic of KSA.
4            173.    The collaboration between Plaintiff and Mr. Khashoggi had the potential to build a
5    112.    A broad political movement for democratic reform in Saudi Arabia. Due to hacking                Formatted: Normal, No bullets or numbering

6    Plaintiff’s phone, KSA was aware of the collaboration between Plaintiff and Mr. Khashoggi.
7            174. On or about October 15, 2018, less than two weeks after the extrajudicial murder
8    of Mr. Khashoggi, another team of Saudi nationals (known as the “Tiger Squad”) traveled across
9    the Atlantic Ocean from Saudi Arabia to Canada with the intention of assassinating Dr. Saad
10   Aljabri and Plaintiff.
11           175. KSA agents continue to improperly pressure Plaintiff to stop his political activities
12   113.    with the help of Twitter, which recently suspended two of Plaintiff’s Twitter accounts          Formatted: Right: 0", No bullets or numbering,
                                                                                                             Widow/Orphan control
13   (@say_it_and_walk and @i5beearmy) without good cause.
14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 55 of 69




1    First Cause of Action Against Twitter, Inc., and Does 1-5 for Violation of the                          Formatted: Font: Not Bold, No underline
             176. Stored Communications Act, 18 U.S.C. §2701, et. seq.On information and belief,
2
                 McKinsey is still working with MBS and conducting
3
     training at his MISK Foundation.                                                                        Formatted: Right: 0", No bullets or numbering,
4                                                                                                            Widow/Orphan control

5
             First Cause of Action Against Twitter, Inc., and Does 1-5 for Violation of the
6
                          Stored Communications Act, 18 U.S.C. §2701, et. seq.
7
             177. Plaintiff repeats and repleads each allegation in Paragraphs 1-113176 as though
8
     114.    fully set forth herein.                                                                         Formatted: Normal, Right: 0.32", No bullets or numbering,
9                                                                                                            Widow/Orphan control
             178.    In invading and accessing Plaintiff’s confidential Twitter information,
10
     115.    Alzabarah and Abouammo intentionally exceeded their authorization to access that                Formatted: Normal, Right: 0.32", No bullets or numbering,
11                                                                                                           Widow/Orphan control
     facility and thereby authorized access to electronic communication while it was in electronic
12
     storage.
13
             179.    Plaintiff is informed and believes and based thereon alleges that one or more of
14
     116.    Twitter’s managing agents ratified this conduct by, inter alia, concealing from Plaintiff       Formatted: Normal, Right: 0.32", No bullets or numbering,
15                                                                                                           Widow/Orphan control
     the fact that Alzabarah and Abouammo, while acting as agents for KSA, had wrongly obtained
16
     access to this information.
17
             180.    Twitter’s Chairman, Jack Dorsey, ratified this conduct by holding a cordial,
18
     117.    meeting and posing for publicity photographs with MBS seven months after Dorsey                 Formatted: Normal, Right: 0.32", No bullets or numbering,
19                                                                                                           Widow/Orphan control
     learned that KSA had recruited at least two of Twitter’s employees to steal the private and
20
     confidential information of thousands of Twitter account holders.
21
             181.    As a direct and legal result of Twitter’s violation of 18 U.S.C. §2701, Plaintiff
22
     118.    has suffered loss of property and has incurred out-of-pocket expenses in excess of              Formatted: Normal, Right: 0.32", No bullets or numbering,
23                                                                                                           Widow/Orphan control
     $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies, and
24
     actually lived in hotels for four months.
25
                                                                                                             Formatted: Normal, Right: 0.32", No bullets or numbering,
             182.    As a direct and legal result of Twitter’s violation of 18 U.S.C. §2701, Plaintiff       Widow/Orphan control
26
                                                                                                             Formatted: Line spacing: single
     119.    has also suffered stress, anxiety, emotional distress, pain and suffering, inconvenience,
27                                                                                                           Formatted: Page Number, Font: 9 pt

     mental anguish, loss of enjoyment, and damage to personal and professional reputation.                  Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 56 of 69




1            183.    Twitter’s unlawful actions were intentional, willful, and/or were taken in willful
2    120.    disregard of Plaintiff’s ’s rights.                                                             Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
3            184.    In addition to general and economic damages, Plaintiff seeks punitive damages
4    121.    in an amount sufficient to punish Twitter and to protect future Twitter users from              Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
5    Defendant’s wrongful practices described herein.
6                Second Cause of Action Against Twitter and Does 1-5 for Violation of                        Formatted: Normal, Right: 0.32", Widow/Orphan control

7                        California Business & Professions Code §17200, et. seq.
8            185.    Plaintiff repeats and repleads each allegation in Paragraphs 1-121184 as though
9    122.    fully set forth herein.                                                                         Formatted: Font: Not Bold
                                                                                                             Formatted: Right: 0.32", No bullets or numbering,
10           186.    By doing the acts alleged above herein Twitter has violated the Stored                  Widow/Orphan control

11   123.           Communications Act, and has engaged in an unlawful business practice that is             Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
12   prohibited by §17200.
13           187.    By doing the acts alleged above herein Twitter has engaged in a fraudulent or
14   124.           deceptive business practice that is prohibited by §17200.                                Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
15           188.    By doing the acts alleged above herein Twitter has engaged in an unfair
16   125.           business practice that is prohibited by §17200.                                          Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
17           189.    As a direct and legal result of Defendant’s violation of §17200 et. seq., Plaintiff
18   126.           has suffered loss of property and has incurred out-of-pocket expenses in excess of       Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
19   $75,000.
20           190.    As a direct and legal result of Defendant’s violation of §17200 et. seq., Plaintiff
21   127.           has suffered humiliation, stress, anxiety, emotional distress, pain and suffering,       Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
22   inconvenience, mental anguish, loss of enjoyment, loss of dignity, and damage to personal and
23   professional reputation.
24           191.    Plaintiff continues to use the Twitter platform for both public communications
25   128.           and what he hopes are confidential Direct Messages. He therefore remains at risk.        Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
26   Twitter’s practices which led to his being harmed by invasion of his private data, and which            Formatted: Line spacing: single
27   misled him as to the source, nature, and gravity of the invasion pose a present danger that he          Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 57 of 69




1    shall be harmed again. If Twitter’s practices remain uncorrected, Plaintiff and thousands of
2    others shall be forced to choose between expressing themselves freely or safely.
3            192.    Plaintiff therefore seeks mandatory injunctive relief to protect himself and
4    129.    future Twitter users from similar Twitter misconduct in the future. Specifically,               Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
5    Plaintiff seeks:
6                       a.       a.   A court appointed independent monitor, to be funded by Twitter,        Formatted: Normal, Indent: Left: 1", Right: 0.32", No
                                                                                                             bullets or numbering, Widow/Orphan control
7                       who shall regularly audit Twitter’s security operations and ensure that they
8                       include an adequate number of skilled and experienced professional
9                       investigators sufficient to monitor the conduct of Twitter employees who have
10                      access to confidential user data and assess when the conduct of any such
11                      employee may represent a
12                      risk to account holders. This monitor shall be ordered to report directly to         Formatted: Normal, Right: 0.32", Widow/Orphan control

13                      Twitter’s Board of Directors and the Court on a quarterly basis;
14                      b.       b.   Twitter shall develop and implement Monitor-approved policies          Formatted: Normal, Indent: Left: 1", Right: 0.32", No
                                                                                                             bullets or numbering, Widow/Orphan control
15                      and practice to ascertain whether Twitter employees are acting on behalf of a
16                      foreign government;
17                      c.       c.   When user accounts are breached or are the subject of an attempted
18                      breach Twitter shall timely report to users whether the breach is reasonably
19                      believed to have been caused by a State-sponsored effort, and, if so, Twitter
20                      shall identify the State suspected to be involved; and
21                      d.       d.   When a Twitter employee or contractor views a user’s IP address,
22                      telephone number, email address, activity log, or any information which would
23                      identify the recipient of the user’s direct messages, persons sending direct
24                      messages to the user, or the text of or images attached to any direct message, a
25                      user whose information is so viewed shall be notified of the date, nature of,
26                      extent, and reason for such viewing and the Monitor shall be informed of the         Formatted: Line spacing: single
27                      identity of the Twitter employee or contractor;                                      Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                      Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 58 of 69




1                       e.       e.   When user accounts are breached or are the subject of an attempted
2                       breach by a person or persons whom Twitter reasonably believes may be or
3                       have been a Twitter employee or contractor, Twitter shall timely report to users
4                       and to the Monitor that the breach originated internally.
5

6

7                            Third Cause of Action Against Twitter and Does 1-5 for                          Formatted: Normal, Right: 0.32", Widow/Orphan control

8                                               Invasion of Privacy
9              193.    Plaintiff repeats and repleads each allegation in Paragraphs 1-129192 as though
10   130.             fully set forth herein.                                                                Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
11             194.    Plaintiff had a legally protected privacy interest in the private direct messages
12   131.             he had sent and received via Twitter.                                                  Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
13             195.    Plaintiff had a legally protected privacy interest in the personal data he had
14   132.             stored on Twitter that contained information regarding his identity, telephone         Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
15   number, etc.
16             196.    Plaintiff’s expectation that this information would remain confidential was
17   133.             reasonable in that Twitter had promised its users that they would have control         Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
18   over such information.
19             197.    The invasion of Plaintiff’s privacy interest in the confidential information and
20   134.             the direct messages was offensive to Plaintiff and would offend a reasonable           Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
21   person.
22             198.    Plaintiff is informed and believes and based thereon alleges that one or more of
23   135.             Twitter’s managing agents ratified this conduct by, inter alia, concealing from        Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
24   Plaintiff the fact that Alzabarah and Abouammo, while acting as agents for Saudi regime, had
25   singled out Plaintiff’s account and wrongly obtained access to this information. Dorsey’s
26   cordial meeting and public solicitude toward MBS also ratified this misconduct.                         Formatted: Line spacing: single
27             199.    As a direct and legal result of Defendant’s invasion of Plaintiff’s privacy,          Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                        FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 59 of 69




1    136.            Plaintiff has suffered stress, anxiety, emotional distress, pain and suffering,         Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
2    inconvenience, mental anguish, mental anguish, and loss of dignity.
3            200.     Twitter’s unlawful actions are intentional, willful, and/or are taken in willful
4    137.            conscious disregard of Plaintiff’s ’s rights.                                           Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
5            201.     In addition to general and economic damages, Plaintiff seeks punitive damages
6    138.            in an amount sufficient to punish Twitter and to protect future Twitter users from      Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
7    Defendant’s wrongful practices described herein.
8

9                   Fourth Cause of Action Against McKinsey & Co. and Does 6-10 for                          Formatted: Normal, Right: 0.32", Widow/Orphan control

10                                 Intentional Infliction of Emotional Distress
11           202.     Plaintiff repeats and repleads each allegation in Paragraphs 1-138201 as though
12   139.            fully set forth herein.                                                                 Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
13

14           203.     McKinsey could not help but know of the vicious and brutal methods KSA has
15   140.            used to suppress dissent, including attacks not only on dissenters, but on their        Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
16   close family members and associates.
17           204.     Despite knowing these dangers, McKinsey intentionally, knowingly, or
18   141.            recklessly named Plaintiff as one of the three most effective critics of KSA            Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
19   policies in the report that McKinsey prepared and furnished to MBS and/or his agents.
20           205.     McKinsey’s conduct in subjecting Plaintiff and his family to these dangers was
21   142.            outrageous.                                                                             Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
22           206.     As a direct and legal cause of consequence of McKinsey’s conduct Plaintiff has
23   143.            suffered severe emotional distress. Plaintiff suffers and continues to suffer           Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
24   humiliation, stress, anxiety, emotional distress, pain and suffering, mental anguish, and loss of
25   enjoyment.                                                                                              Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
26           207.     McKinsey’s unlawful actions are intentional, willful, and/or are taken in willful      Formatted: Line spacing: single
27   144.            disregard of Plaintiff’s ’s rights.                                                     Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                     Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 60 of 69




1             208.    In addition to general and economic damages, Plaintiff seeks punitive damages
2    145.            in an amount sufficient to punish Twitter and to protect future Twitter users from      Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
3    Defendant’s wrongful practices described herein.
4    Fifth Cause of Action Against Twitter and Does 1-5                                                      Formatted: Font: Not Bold, No underline
                         Fifth Cause of Action Against Twitter and Does 1-5
5
                                       for Intentional Misrepresentation                                     Formatted: Normal, Right: 0.32", Widow/Orphan control
6
              209.    Plaintiff repeats and repleads each allegation in Paragraphs 1-145208 as though
7
     146.            fully set forth herein.                                                                 Formatted: Normal, Right: 0.32", No bullets or numbering,
8                                                                                                            Widow/Orphan control, Tab stops: 0.88", Left
              147. Twitter, on or about February 17, 2016, represented to Plaintiff that a bug, that
9
     had been fixed, had affected Twitter’s password recovery systems for about 24 hours the week
10
     prior. This bug, Twitter represented, “had the potential to expose the email address and phone
11
     number associated with a small number of accounts. In our investigation, we discovered that
12
     the email address and phone number linked to your account was viewed by another account
13
     and we wanted to alert you as soon as possible.”
14

15
              210.    Twitter, informed its users (including Plaintiff) by way of its privacy policy
16
     effective May 18, 2015 that “Our default is almost always to make the information you provide
17
     through the Twitter Services public for as long as you do not delete it, but we generally give
18
     you settings or features, like direct messages, to make the information more private if you
19
     want.”
20
              211. Such representations were false and/or misleading. Plaintiff is informed and
21
     148.            believed and thereon alleges that from 2014 through 2015, Twitter lacked the            Formatted: Normal, Right: 0.32", No bullets or numbering,
22                                                                                                           Widow/Orphan control, Tab stops: 0.88", Left
     requisite security systems to keep direct messages private from unauthorized access. The
23
     effect of these representations, even if true, misled Plaintiff into believing that his Twitter
24
     account had not been hacked by direct messages on the Twitter employees who had been
25
     recruited by the KSA to gain access to Plaintiff’s private Twitter informationplatform would
26
                                                                                                             Formatted: Line spacing: single
     remain private as long as he did not share them publicly.
27                                                                                                           Formatted: Page Number, Font: 9 pt

              212.    Twitter knew that the representations were false and/or misleading when Twitter        Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 61 of 69




1    149.           made the representations. Alternatively, Twitter made the representations                Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
2    recklessly and without regard for their truth and/or misleading nature.
3            150. Twitter intended that Plaintiff rely on the representations.
4            213.    to incentivize Plaintiff
5    to use the social media platform because its business model profited from the number of users.
6            214. Plaintiff reasonably relied on Twitter’s representations by not taking the security
7    151.           precautions that he would have done so had he known the truth.                           Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
8            215.    As a direct and legal result of Twitter’s representations to Plaintiff, Plaintiff has
9    152.           suffered emotional distress, loss of property and has incurred out-of-pocket             Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
10   expenses in excess of $75,000. Plaintiff had to move out of his apartment, withdraw from his
11   graduate studies, and actually lived in hotels for four months
12           216.    As a direct and legal result of Twitter’s representations, Plaintiff has also
13   153.           suffered stress, anxiety, emotional distress, pain and suffering, inconvenience,         Formatted: Normal, Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
14   mental anguish, loss of enjoyment, and damage to personal and professional reputation.
15           217.    Twitter’s conduct was intentional, willful, and/or are taken in willful disregard of
16               Plaintiff’s ’s rights.
17   154.           of Plaintiff’s ’s rights. As such, Plaintiff seeks an award of exemplary and/or          Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left
18   punitive damages against Twitter in a sum to be determined according to proof at trial.
19   Sixth Cause of Action Against Twitter and Does 1-5                                                      Formatted: Font: Not Bold, No underline

20

21

22
                            Sixth Cause of Action Against Twitter and Does 1-5
23
                                          for Negligent Misrepresentation                                    Formatted: Normal, Right: 0.32", Widow/Orphan control
24
             218.    Plaintiff repeats and repleads each allegation in Paragraphs 1-154217 as though
25
                                                                                                             Formatted: Right: 0.32", No bullets or numbering,
     155.           fully set forth herein.                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
26
                                                                                                             Formatted: Line spacing: single
             219. Twitter, informed its users (including Plaintiff) by way of its privacy policy
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 62 of 69




1    effective May 18, 2015 that “Our default is almost always to make the information you provide
2    through the Twitter Services public for as long as you do not delete it, but we generally give
3    you settings or features, like direct messages, to make the information more private if you
4    want.”
5             220. Such representations were false and/or misleading. Plaintiff is informed and
6    believed and thereon alleges that from 2014 through 2015, Twitter lacked the requisite security         Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
7    systems to keep direct messages private from unauthorized access. The effect of these
8    representations, even if true, misled Plaintiff into believing that his direct messages on the
9    Twitter platform would remain private as long as he did not share them publicly. Twitter
10   account had not been hacked by Twitter employees who had been recruited by the KSA to gain
11   access to Plaintiff’s private Twitter information.
12            221. Although Twitter may have honestly believed that the representations were true
13   and/or not misleading, Twitter had no reasonable grounds for believing the representations              Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
14   were true and/or not misleading when Twitter made such representations.
15            222. Twitter intended that Plaintiff rely on the representations to incentivize Plaintiff
16   to use the social media platform because its business model profited from the number of users.
17            223. Plaintiff reasonably relied on Twitter’s representations by not taking the security
18   precautions that he would have done so had he known the truth.
19            224. As a direct and legal result of Twitter’s representations to Plaintiff, Plaintiff has
20   suffered emotional distress, loss of property and has incurred out-of-pocket expenses in excess         Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
21   of $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies,
22   and actually lived in hotels for four months.
23            225. As a direct and legal result of Twitter’s representations, Plaintiff has also
24   suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental anguish,        Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
25   loss of enjoyment, and damage to personal and professional reputation.
26              Seventh Cause of Action Against Twitter and Does 1-5 for Concealment                         Formatted: Line spacing: single
27            226. Plaintiff repeats and repleads each allegation in Paragraphs 1-225 as though              Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 63 of 69




1    fully set forth herein.
2            227. Twitter, informed its users (including Plaintiff) by way of its privacy policy
3    156.    effective May 18, 2015 that “Our default is almost always to make the information you           Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
4    provide through the Twitter Services public for as long as you do not delete it, but we generally
5    give you settings or features, like direct messages, to make the information more private if you
6    want. “Twitter, on or about February 17, 2016, represented to Plaintiff that the bug, which had
7    been fixed, had affected Twitter’s password recovery systems for about 24 hours the week
8    prior. This bug, Twitter represented, “had the potential to expose the email address and phone
9    number associated with a small number of accounts. In our investigation, we discovered that
10   the email address and phone number linked to your account was viewed by another account
11   and we wanted to alert you as soon as possible.”
12           228.    Twitter intentionally failed to disclose to Plaintiff that Twitter lacked the
13   157.requisite security systems to keep direct messages private from unauthorized access.Such            Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
14   representations were false and/or misleading. The effect of these representations, even if true,
15   misled Plaintiff into believing that his Twitter account had not been hacked by Twitter
16   employees who had been recruited by the KSA to gain access to Plaintiff’s private Twitter
17   information.
18   158. Although Twitter may have honestly believed that the representations were true and/or
19   not misleading, Twitter had no reasonable grounds for believing the representations were true
20   and/or not misleading when Twitter made such representations.
21           159. Twitter intended that Plaintiff relydirect messages on the representations.
22           160. Twitter platform Plaintiff reasonably relied on Twitter’s representations by not
23   taking the security precautions that he would have done so had he known the truth.
24   161. As a direct and legal result of Twitter’s representations to Plaintiff, Plaintiff has suffered     Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 1", Left
25   emotional distress, loss of property and has incurred out-of-pocket expenses in excess of
26   $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies, and            Formatted: Line spacing: single
27   actually lived in hotels for four months.                                                               Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 64 of 69




1    162. As a direct and legal result of Twitter’s representations, Plaintiff has also suffered stress,
2    anxiety, emotional distress, pain and suffering, inconvenience, mental anguish, loss of
3    enjoyment, and damage to personal and professional reputation.
4              Seventh Cause of Action Against Twitter and Does 1-5 for Concealment
5    163. Plaintiff repeats and repleads each allegation in Paragraphs 1-162 remain private as               Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
6    though longfully set forth herein.                                                                      Formatted: Font: Not Bold, No underline

7            164. Twitter, on or about February 17, 2016, represented to Plaintiff that the bug,
8    which had been fixed, had affected Twitter’s password recovery systems for about 24 hours the
9    week prior. This bug, Twitter represented, “had the potential to expose the email address and
10   phone number associated with a small number of accounts. In our investigation, we discovered
11   that the email address and phone number linked to your account was viewed by another
12   account and we wanted to alert you as soon as possible.” However, Twitter he did not disclose
13   to Plaintiff that his Twitter account had been hacked by Twitter employees who had been
14   recruited by the KSA to gain access to Plaintiff’s private Twitter information. This misled
15   Plaintiff to believe that his private Twitter information was safe and had not been hacked by
16   Twitter employees who were agents of the violent, autocratic regime that Plaintiff criticizes.
17   165.           share them publicly. The fact that this was not true Twitter intentionally failed to     Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
18   disclose to Plaintiff that his private Twitter information had been hacked by Twitter employees
19   who had been recruited by KSA to gain access to Plaintiff’s private Twitter information [this
20   fact was known only to Twitter (and intelligence officials) and Plaintiff could not have
21   discovered themit on his own. This misled Plaintiff into believing that his private Twitter
22   information was safe and had not been hacked by Twitter employees who were agents of the
23   violent, autocratic regime that Plaintiff criticizes.
24           229.    Plaintiff did not know that his Twitter account had been hacked by Twitter
25               employees who had been recruited by the KSA to gain access to Plaintiff’s private
26               Twitter informationlacked the requisite security systems to                                 Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                       Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 65 of 69




1    166.              keep direct messages private from unauthorized access. (hereinafter “concealed             Formatted: Right: 0.32", No bullets or numbering,
                                                                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
2    facts”).
3

4

5               167.230.         Twitter intended to deceive Plaintiff by concealing the concealed facts.         Formatted: List Paragraph, Right: 0.32", Numbered +
                                                                                                                  Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
                                                                                                                  Alignment: Left + Aligned at: 0.5" + Indent at: 0.75",
6                  because                                                                                        Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
7     Twitter wanted to incentivize Plaintiff to use the social media platform because its business
8    model profited from the number of users.
9               231. Had the concealed facts been disclosed, Plaintiff reasonably would have taken
10   168.              greater safety precautions including but not limited to not relying on the direct          Formatted: Right: 0.32", No bullets or numbering,
                                                                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
11   messages to be private.
12              232.    As a direct and legal result of Twitter’s concealment, Plaintiff has suffered
13   169.              emotional distress, loss of property and has incurred out-of-pocket expenses in            Formatted: Right: 0.32", No bullets or numbering,
                                                                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
14   excess of $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate
15   studies, and actually lived in hotels for four months.
16              233.    As a direct and legal result of Twitter’s concealment, Plaintiff has also suffered
17   170.              stress, anxiety, emotional distress, pain and suffering, inconvenience, mental             Formatted: Right: 0.32", No bullets or numbering,
                                                                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
18   anguish, loss of enjoyment, and damage to personal and professional reputation
19

20

21              234.    Twitter’s conduct was intentional, willful, and/or are taken in willful disregard
22   171.              of Plaintiff’s ’s rights. of Plaintiff’s ’s rights. As such, Plaintiff seeks an award of   Formatted: Right: 0.32", No bullets or numbering,
                                                                                                                  Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
23   exemplary and/or punitive damages against Twitter in a sum to be determined according to
24   proof at trial.
25              Eighth Cause of Action Against Twitter and Does 1-5 for Negligent Hiring,
26                                    Supervision, or Retention of Employee                                       Formatted: Line spacing: single
27              235.    Plaintiff repeats and repleads each allegation in Paragraphs 1-171234 as though           Formatted: Page Number, Font: 9 pt
                                                                                                                  Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                                Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                         FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                    Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 66 of 69




1    172.           fully set forth herein.                                                                  Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
2            173.236.            Twitter hired Alzabarah and Abouammo.
3            237.     Alzabarah and Abouammo became unfit and/or hazardous to perform the work
4    174.           for which they were hired.                                                               Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
5            238.     Twitter knew or should have known that Alzabarah and Abouammo each were
6    175.           or each became unfit and/or hazardous to perform the work for which they were            Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
7    hired, and that this unfitness and/or hazard created a particular risk to others including Plaintiff.
8            239.     As a direct and legal result of Alzabarah’s and/or Abouammo’s unfitness and/or
9    176.           hazard, Plaintiff has suffered emotional distress, loss of property and has incurred     Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
10   out-of-pocket expenses in excess of $75,000. Plaintiff had to move out of his apartment,
11   withdraw from his graduate studies, and actually lived in hotels for four months.
12           240.     As a direct and legal result of Alzabarah’s and/or Abouammo’s unfitness and/or
13   177.           hazard, Plaintiff has also suffered stress, anxiety, emotional distress, pain and        Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control, Tab stops: 0.88", Left + 0.94", Left
14   suffering, inconvenience, mental anguish, loss of enjoyment, and damage to personal and
15   professional reputation.
16           241.     Twitter’s negligence in hiring, supervising, and/or retaining Alzabarah and/or
17   178.    Abouammo was a substantial factor in causing Plaintiff’s harm.                                  Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
18                  Ninth Cause of Action Against Twitter and Does 1-5 for Negligence
19           242. Plaintiff repeats and repleads each allegation in Paragraphs 1-241 as though
20   fully set forth herein.                                                                                 Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
21           243. By failing to design, evaluate, operate, modify, and/or maintain its security              Formatted: Font: Not Bold, No underline

22   systems in a reasonably careful manner, Twitter was negligent. Further, by entrusting
23   Alzabarah and Abouammo with the tools to gain access to Plaintiff’s private user data, Twitter
24   was negligent.
25           244. As a direct and legal result of Twitter’s negligence, Plaintiff has suffered
26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                       FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 67 of 69




1    emotional distress, loss of property and has incurred out-of-pocket expenses in excess of
2    $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies, and
3    actually lived in hotels for four months.
4            245. As a direct and legal result of Twitter’s negligence, Plaintiff has also suffered
5    stress, anxiety, emotional distress, pain and suffering, inconvenience, mental anguish, loss of
6    enjoyment, and damage to personal and professional reputation.
7            246. Twitter’s negligence was a substantial factor in causing Plaintiff’s harm.
8

9

10

11                                         PRAYER FOR RELIEF                                                 Formatted: Normal, Right: 0.32", Widow/Orphan control

12           1.    Compensatory damages for all economic loss, including but not limited to loss
13   179.    of past or future income, to the extent allowed by law.                                         Formatted: Right: 0.32", No bullets or numbering,
                                                                                                             Widow/Orphan control
14

15           180.2.    General damages for pain, suffering, humiliation, and emotional distress to the       Formatted: List Paragraph, Right: 0.32", Numbered +
                                                                                                             Level: 1 + Numbering Style: 1, 2, 3, … + Start at: 1 +
16                extent allowed by law.                                                                     Alignment: Left + Aligned at: 0.5" + Indent at: 0.75",
                                                                                                             Widow/Orphan control
17           181.3.    Punitive or exemplary damages, in an amount sufficient to punish the
18                defendant and to deter future similar misconduct, to the extent allowed by law.
19           182.4.    Injunctive and prospective relief as the Court may order to prevent further
20                wrongful acts, to the extent allowed by law.
21           183.5.    The costs of litigation, including reasonable attorney’s fees, to the extent
22                allowed by law.
23

24   DATED: February 11August 27, 2020                   RESPECTFULLY SUBMITTED
25                                           KLEIMAN / RAJARAM
26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                            By:    /s/ Mark Allen Kleiman, Esq.                              Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 68 of 69




1
                                            Mark Allen Kleiman, Esq.
2

3
                                            LAW OFFICES OF BEN GHARAGOZLI
4                                           Ben Gharagozli, Esq.
                                                                                                             Formatted: Indent: First line: 0", Line spacing: Exactly
5                                                                                                            22.75 pt, Tab stops: -0.75", Left + 1.17", Left + 1.56", Left
                                                                                                             + 1.94", Left + 2.33", Left + 2.72", Left + 3.11", Left +
6                                                                                                            3.5", Left + 3.89", Left + Not at -0.56" + -0.44" + -0.31"
                                                                                                             + -0.19"
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
                   Case 3:19-cv-06694-LB Document 80-1 Filed 08/27/20 Page 69 of 69




1                                     DEMAND FOR JURY TRIAL
2
             Plaintiff demands a jury trial on all issues so triable.
3

4

5
     DATED: February 11August 27, 2020                   RESPECTFULLY SUBMITTED

6
                                             KLEIMAN / RAJARAM

7

8                                           By:    /s/ Mark Allen Kleiman, Esq.
9
                                             Mark Allen Kleiman, Esq.
10
                                             LAW OFFICES OF BEN GHARAGOZLI
11
                                             Ben Gharagozli, Esq.
12

13

14

15

16

17

18                                                                                                           Formatted: Font: Not Bold, No underline, Highlight
                                                                                                             Formatted: Indent: Left: 0", First line: 2.5", Line spacing:
19                                                                                                           single, Adjust space between Latin and Asian text, Adjust
                                                                                                             space between Asian text and numbers, Tab stops: -0.56",
                                                                                                             Left + -0.44", Left + -0.31", Left + -0.19", Left + Not at
20
                                                                                                             0.39" + 0.78" + 1.17" + 1.56" + 1.94" + 2.33" + 2.72"
                                                                                                             + 3.11" + 3.5" + 3.89"
21

22

23

24

25

26
                                                                                                             Formatted: Line spacing: single
27                                                                                                           Formatted: Page Number, Font: 9 pt
                                                                                                             Formatted: Left, Position: Horizontal: Center, Relative to:
28                                                                                                           Margin, Vertical: 0.28", Relative to: Paragraph, Wrap Around
      ____________________________________________________________________________________________________
                      FIRSTSECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
